Exhibit 10.12

EXECUTION VERSION

SECOND AMENDED AND RESTATED

OMNIBUS LICENSE AND ENTERPRISE SERVICES AGREEMENT

This Second Amended and Restated Omnibus License and Enterprise Services
Agreement (this “Agreement”) is dated as of October 6, 2017 (the “Effective
Date”), made and entered into by and among the parties listed on the signature
pages hereto (each, a “Party,” and collectively, the “Parties”). All capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
Section 1 of this Agreement.

W I T N E S S E T H :

WHEREAS, Caesars Entertainment Operating Company, Inc. (“CEOC”), Caesars
Entertainment Resort Properties LLC (“CERP”), and Caesars Growth Properties
Holdings, LLC (“CGPH”, and together with CEOC and CERP, each a “Member”, and
together, the “Members”) previously established Caesars Enterprise Services, LLC
(“Services Co.” or “Service Provider”) pursuant to that certain Amended and
Restated Limited Liability Company Agreement of Services Co., dated as of
May 20, 2014 (the “Original Effective Date”), by and among the Members (as
amended, supplemented, modified or restated, from time to time, the “JV
Agreement”);

WHEREAS, the Licensors are the collective owners or licensees of the Licensed
IP;

WHEREAS, certain Licensors wish to grant to Services Co. licenses to use the
Licensed IP owned or licensed by such Licensor on and in connection with the
applicable Licensed Fields on the terms and subject to the conditions
hereinafter set forth;

WHEREAS, Services Co. wishes to grant to certain of the Licensees licenses to
use certain of the Licensed IP on and in connection with certain Licensed Fields
on the terms and subject to the conditions hereinafter set forth;

WHEREAS, the Existing Property Managers are each party to separate Existing
Property Management Agreements, pursuant to which the Existing Property Managers
provide services relating to the management and operation of the hotel and/or
casino of the respective Existing Property Owner;

WHEREAS, (i) each of the Existing Property Owners desires to engage Service
Provider to provide the services provided under the Existing Property Management
Agreements in accordance with the terms and conditions set forth in such
Existing Property Management Agreements which engagement shall be implemented
through an assignment of each Existing Property Management Agreement by the
parties thereto in accordance with the terms set forth therein, (ii) each of the
Members and CEC desire to engage Service Provider to provide services under this
Agreement, (iii) each of the Members and CEC desire to engage Service Provider
to provide services under this Agreement in connection with certain New
Properties as and to the extent elected by the New Property Owner, and
(iv) Service Provider is willing to perform such services as of the Original
Effective Date with respect to the Managed Facilities and on the effective date
of any management agreement entered into after the Effective Date by any New
Property Owner and Services Co. (each, a “Future Property Management
Agreement”), if applicable, in each case on the terms and under the conditions
set forth herein;



--------------------------------------------------------------------------------

WHEREAS, the Parties hereto previously entered into that certain Omnibus License
and Enterprise Services Agreement, dated as of May 20, 2014 (the “Original
Agreement”);

WHEREAS, CEOC and certain of its subsidiaries filed voluntary petitions for
relief commencing cases (the “Chapter 11 Cases”) under chapter 11 of title 11 of
the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), in
the United States Bankruptcy Court for the Northern District of Illinois,
captioned Caesars Entertainment Operating Company, et al., Case No. 15-01145
(Bankr. N.D. Ill.);

WHEREAS, CEOC has effectuated the restructuring of its indebtedness and other
obligations (the “CEOC Restructuring”) pursuant to the terms and conditions of
the Debtors’ Third Amended Joint Plan of Reorganization Pursuant to Chapter 11
of the Bankruptcy Code filed in the Chapter 11 Cases Dkt. No. 6318;

WHEREAS, in connection with the CEOC Restructuring, the Parties previously
agreed to amend and restate the Original Agreement in its entirety pursuant to
that certain Amended and Restated Omnibus License and Enterprise Services
Agreement, dated as of January 14, 2015 (the “First Amended and Restated
Agreement”);

WHEREAS, in connection with the CEOC Restructuring, CEOC has appointed new
“Managers” of existing CEOC Managed Facilities pursuant to Property Management
Agreements;

WHEREAS, in connection with the CEOC Restructuring, CEOC, CLC, CW, Services Co.
and certain other parties have entered into that certain Omnibus Bill of Sale,
Assignment and Contribution Agreement, dated as of the date hereof, pursuant to
which, among other things: (i) CEOC (x) transferred CLC to Services Co., such
that CLC became a subsidiary of Services Co., and (y) assigned any System-wide
IP owned by CEOC or any of its subsidiaries (other than CLC and CW) to Services
Co. or one of its subsidiaries; (ii) CW assigned any System-wide IP owned by CW
to Services Co. or one of its subsidiaries; and (iii) CW and CLC assigned any
CEOC Property Specific IP owned by CW or CLC, respectively, to CEOC or one of
its subsidiaries (the “Omnibus Assignment”); and

WHEREAS, in connection with the CEOC Restructuring, the appointment of such new
“Managers” and the Omnibus Assignment, the Parties have agreed to amend and
restate the First Amended and Restated Agreement in its entirety as set forth in
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

2



--------------------------------------------------------------------------------

1. DEFINITIONS

1.1 Terms defined in the introductory paragraph, the whereas clauses and the
other Sections hereof shall have the meanings given to such terms in such
introductory paragraph, whereas clauses and Sections. Any capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the JV
Agreement. For purposes of this Agreement, the following terms shall be defined
as follows:

(a) “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person. As used in this
definition, the term “control” means, as to any Person, the power to direct or
cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, partnership interests or other
equity interests, or by contract (and the terms “controlled by” and “under
common control with” shall have correlative meanings).

(b) “After-Acquired IP” means any Intellectual Property created, developed or
acquired by a Licensor following the Effective Date.

(c) “Annual Baseline CapEx Amount” means $100,000,000 in respect of the first
calendar year following the Original Effective Date and thereafter as determined
by the Steering Committee pursuant to the terms of Section 6.1(e) of the JV
Agreement.

(d) “Applicable Laws” means all laws, rules, regulations and orders of the
United States of America and all states, counties and municipalities in which
Service Provider and the respective Recipients and Property Owners conduct
business.

(e) “Bally’s Managed Facilities” means the real property interests, together
with the casino and related facilities located thereon, owned by Caesars Growth
Bally’s LV, LLC and its subsidiaries (collectively, “Bally’s Owner”).

(f) “Base Licensors” means the Licensors with respect to License 1, License 2
and License 3.

(g) “Baseline CapEx Allocation” means, as of the date of determination and with
respect to each Member, an amount equal to the product of (i) such Member’s
Expense Allocation Percentage, multiplied by (ii) a fraction, the numerator of
which equals the then-existing Annual Baseline CapEx Amount and the denominator
of which equals twelve (12).

(h) “CEC” means Caesars Entertainment Corporation, a Delaware corporation.

(i) “CEOC Managed Facilities” means the real property interests, together with
the casino and related facilities located thereon, owned by or leased to CEOC or
any of its subsidiaries.

(j) “CEOC Property Managers” means the entities set forth on Exhibit J hereto
(as may be amended from time to time in accordance with this Agreement) under
the heading “CEOC Property Managers”.

(k) “CEOC Property Owners” means the entities set forth on Exhibit K hereto (as
may be amended from time to time in accordance with this Agreement) under the
heading “CEOC Property Owners”.

(l) “CEOC Property Specific IP” means any Intellectual Property that is both
(i) specific to a property owned or controlled by a CEOC Property Owner, and
(ii) currently or hereafter owned by CEOC or any of its subsidiaries, including
the Intellectual Property set forth on Exhibit D-1.

 

3



--------------------------------------------------------------------------------

(m) “CERP Managed Facilities” means the real property interests, together with
the casino and related facilities located thereon, owned by CERP or any of its
subsidiaries.

(n) “CERP Property Managers” means the entities set forth on Exhibit J hereto
(as may be amended from time to time in accordance with this Agreement) under
the heading “CERP Property Managers”.

(o) “CERP Property Owners” means the entities set forth on Exhibit K hereto (as
may be amended from time to time in accordance with this Agreement) under the
heading “CERP Property Owners”.

(p) “CERP Property Specific IP” means any Intellectual Property that is both
(i) specific to a property owned or controlled by a CERP Property Owner, and
(ii) currently or hereafter owned by a CERP Property Owner, including the
Intellectual Property set forth on Exhibit D-2.

(q) “CGPH Managed Facilities” means, collectively, the Bally’s Managed
Facilities, the Cromwell Managed Facilities, the Harrah’s Managed Facilities and
the Quad Managed Facilities.

(r) “CGPH Property Managers” means the entities set forth on Exhibit J hereto
(as may be amended from time to time in accordance with this Agreement) under
the heading “CGPH Property Managers”.

(s) “CGPH Property Owners” means the entities set forth on Exhibit K hereto (as
may be amended from time to time in accordance with this Agreement) under the
heading “CGPH Property Owners”.

(t) “CGPH Property Specific IP” means any Intellectual Property that is both
(i) specific to a property owned or controlled by a CGPH Property Owner or
Planet Hollywood Owner, and (ii) currently or hereafter owned by or exclusively
licensed to a CGPH Property Owner or Planet Hollywood Owner, including the
Intellectual Property set forth on Exhibit D-3.

(u) “Claim” means any lawsuit, action, legal proceeding, claim or demand.

(v) “CLC” means Caesars License Company, LLC.

(w) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

(x) “Confidential Information” means any information or compilation of
information relating to a business, procedures, techniques, methods, concepts,
ideas, affairs, products, processes or services, including source code,
information relating to distribution, marketing, merchandising, selling,
research, development, manufacturing, purchasing, accounting, engineering,
financing, costs, pricing and pricing strategies and methods, customers,
suppliers, creditors, employees, contractors, agents, consultants, plans,
billing, needs of customers and products and services used by customers, all
lists of suppliers, distributors and customers and their addresses, prospects,
sales calls, products, services, prices and the like, as well as any
specifications, formulas, plans, drawings, accounts or sales records, sales
brochures, catalogs, code books, manuals, trade secrets, knowledge, know-how,
operating costs, sales margins, methods of operations, invoices or statements
and the like.

 

4



--------------------------------------------------------------------------------

(y) “CPLV Guest Data” means Guest Data of any customer of the CPLV Managed
Facility whose gaming theoretical value at the CPLV Managed Facility constitutes
seventy-five percent (75%) or more of the total gaming theoretical value of such
customer or guest at all properties managed by the CPLV Property Manager during
the twenty-four (24) month period immediately preceding the month in which the
date of determination occurs.

(z) “CPLV Managed Facility” means the real property interests located in Las
Vegas, Nevada, together with the casino and related facilities located thereon,
owned by CPLV Property Owner LLC and its subsidiaries.

(aa) “CPLV Trademark License” means that certain Trademark License Agreement,
dated as of October 6, 2017, by and between CLC and Desert Palace LLC.

(bb) “Cromwell Managed Facilities” means the real property interests, together
with the casino and related facilities located thereon, owned by Caesars Growth
Cromwell, LLC and its subsidiaries (collectively, “Cromwell Owner”).

(cc) “CW” means Caesars World LLC.

(dd) “Derivative Work” means (i) an enhancement, improvement or modification
with respect to any Intellectual Property, and (ii) the meaning ascribed to it
under the United States Copyright statute, 17 USC sec. 101 or equivalent
provisions in other legislation (if any) applicable to the copyrighted work in
question.

(ee) “Direct Charges” are any amounts payable to third parties that are arranged
or managed by Service Provider for the direct benefit of a particular Recipient
and are charged directly by the third party to such Recipient.

(ff) “Employee Data” if applicable, with respect to a particular Recipient,
shall have the meaning set forth in the Property Management Agreement related to
such Recipient.

(gg) “Enterprise Services” means all of the services to be provided by Service
Provider to the Recipients as set forth in Section 8 of this Agreement.

(hh) “Existing Property Management Agreements” means the management agreements
set forth on Exhibit I hereto.

(ii) “Existing Property Managers” means collectively, the CEOC Property
Managers, the CERP Property Managers, the CGPH Property Managers, and Planet
Hollywood Manager.

(jj) “Existing Property Owners” means, collectively, the CEOC Property Owners,
the CERP Property Owners, the CGPH Property Owners, and Planet Hollywood Owner.

(kk) “Expense Allocation Percentage” means the expense allocations for each
Member as set forth on Exhibit G hereto (as may be amended from time to time in
accordance with this Agreement), in each case subject to the adjustments and
limitations set forth in Sections 6.1(c) and (d) of the JV Agreement.

 

5



--------------------------------------------------------------------------------

(ll) “Fee Stream Agreements” means the Fee Stream Agreements set forth on
Exhibit H hereto (as may be amended from time to time in accordance with this
Agreement).

(mm) “GAAP” shall mean those conventions, rules, procedures and practices,
consistently applied, affecting all aspects of recording and reporting financial
transactions which are generally accepted by major independent accounting firms
in the United States at the time in question. Any financial or accounting terms
not otherwise defined herein shall be construed and applied according to GAAP.

(nn) “Gaming Authority” shall mean, in any jurisdiction in which a Licensor, a
Licensee or a Recipient or any of their respective subsidiaries or Affiliates
manages or conducts any casino, gaming business or activities, the applicable
gaming board, commission, or other governmental gaming regulatory authority,
body or agency which (i) has, or may at any time after the date hereof have,
jurisdiction over gaming activities or any successor to such authority or
(ii) is, or may at any time after the Effective Date be, responsible for
interpreting, administering and enforcing the Gaming Laws.

(oo) “Gaming Laws” or “Gaming Regulations” shall mean all applicable
constitutions, treatises, laws and statutes pursuant to which any Gaming
Authority possesses regulatory, licensing or permitting authority over gaming,
gambling or casino or casino-related activities and all rules, rulings, orders,
ordinances and regulations of any Gaming Authority applicable to the gambling,
casino, gaming businesses or casino or casino-related activities of a Licensor
or a Licensee or any of their respective subsidiaries or affiliates in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the Gaming Authorities.

(pp) “Governmental Authority” means any (i) federal, state, local, municipal,
foreign or other government, (ii) governmental or quasi-governmental entity of
any nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal), whether foreign or domestic, or
(iii) body exercising or entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature, whether foreign or domestic, including any arbitral tribunal.

(qq) “Guest Data” means any and all information and data identifying,
describing, concerning or generated by prospective, actual or past guests,
family members, website visitors and customers of casinos, hotels, retail
locations, restaurants, bars, spas, entertainment venues, or other facilities or
services, including without limitation any and all guest or customer profiles,
contact information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences, game play and patronage patterns,
experiences, results and demographic information, whether or not any of the
foregoing constitutes personally identifiable information, together with any and
all other guest or customer information in any database of Services Co. or any
of its subsidiaries, regardless of the source or location thereof, and including
without limitation such information obtained or derived by a Recipient or its
Affiliates from: (i) guests or customers of the applicable property owned or
managed by such Recipient (for the avoidance of doubt, including Property
Specific Guest Data); (ii) guests or customers of any Other Managed Resort
(including any condominium or interval ownership properties) owned, leased,
operated, licensed or franchised by a Recipient or any of its Affiliates, or any
facility associated with the Other Managed Resorts (including restaurants, golf
courses and spas); or (iii) any other sources or databases, including “Caesars”
brand websites, “Caesars” central reservations databases, operational data base
(ODS) and any “Caesars” player loyalty program (e.g., the Total Rewards®
Program).

 

6



--------------------------------------------------------------------------------

(rr) “Harrah’s Managed Facilities” means the real property interests, together
with the casino and related facilities located thereon, owned by Caesars Growth
Harrah’s New Orleans, LLC and its subsidiaries (collectively, “Harrah’s Owner”).

(ss) “Insurance Policies” means any insurance policies and insurance agreements
or arrangements of any kind (other than employee benefit plans), including
primary, excess and umbrella policies, comprehensive general liability policies,
director and officer liability, fiduciary liability, automobile, aircraft,
property and casualty, business interruption, workers’ compensation and employee
dishonesty insurance policies, bonds and self-insurance company arrangements,
together with the rights, benefits and privileges thereunder.

(tt) “Intellectual Property” means all rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof,
(ii) all inventions (whether or not patentable), invention disclosures,
improvements, Confidential Information, Software, formulas, drawings, research
and development, business and marketing plans and proposals, tangible and
intangible proprietary information, and all documentation relating to any of the
foregoing, (iii) all copyrights, works of authorship, copyrightable works,
copyright registrations and applications therefor, and all other rights
corresponding thereto, (iv) all industrial designs and any registrations and
applications therefor, (v) all trademarks, service marks, trade dress, logos,
trade names, assumed names and corporate names, Internet domain names and other
numbers, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith (“Trademarks”),
(vi) all databases and data collections (including all Guest Data) and all
rights therein, (vii) all moral and economic rights of authors and inventors,
however denominated, (viii) all Internet addresses, sites and domain names,
numbers, and social media user names and accounts (“Domains”), (ix) any other
similar intellectual property and proprietary rights of any kind, nature or
description; and (x) any copies of tangible embodiments thereof (in whatever
form or medium).

(uu) “IP Services” means performing a Base Licensor’s obligations as licensor
under any existing license agreements to which a Base Licensor is a party;
exercising a Base Licensor’s rights under any existing or future license
agreements; and acquiring, developing, managing, maintaining, protecting,
enforcing, defending, licensing, sublicensing and undertaking such other duties
and services as may be necessary in connection with the applicable Licensed IP,
on behalf of a Base Licensor, in each case in accordance with and subject to the
terms of this Agreement (including a Manual, unless a Base Licensor determines,
in its sole discretion, that additional action is necessary or desirable in
furtherance of the protection or maintenance of the applicable Licensed IP, in
which case Services Co. shall perform such IP Services and additional related
services as are reasonably requested by a Base Licensor), including the
following activities: (a) searching, screening and clearing After-Acquired IP to
assess the risk of potential infringement and registrability; (b) filing,
prosecuting and maintaining applications and registrations for the Licensed IP
in the applicable Base Licensor’s name domestically and in such international
markets in which the applicable Base Licensor operates, intends to operate, or
wishes to seek Intellectual Property protection, including timely filing of
evidence of use, applications for renewal and affidavits of use

 

7



--------------------------------------------------------------------------------

and/or incontestability, timely paying of all registration and maintenance fees,
responding to third-party oppositions of applications or challenges to
registrations, and responding to any office actions, reexaminations,
interferences or other office or examiner requests or requirements;
(c) monitoring third-party use and registration of Trademarks included in the
applicable Licensed IP and taking actions that Services Co. deems appropriate to
oppose or contest the use of, or any application or registration for, such
Trademarks that could reasonably be expected to infringe, dilute or otherwise
violate the Licensed IP or the applicable Base Licensor’s rights therein;
(d) confirming a Base Licensor’s legal title in and to any or all of the
Licensed IP, including obtaining written assignments of Licensed IP from the
applicable Base Licensor, if applicable, and recording transfers of title in the
appropriate intellectual property registries; (e) with respect to a Base
Licensor’s rights and obligations under this Agreement, monitoring any
sublicensee’s use of each Trademark included in the applicable Licensed IP and
the quality of its goods and services offered in connection with such
Trademarks, rendering any approvals (or disapprovals) that are required under
the applicable license agreement(s), and employing reasonable means to ensure
that any use of any such Trademarks by any such sublicensee satisfies the
quality control standards and usage provisions of the applicable license
agreement; (f) subject to Section 5.2, protecting, policing, and, in the event
that a Base Licensor or Services Co. becomes aware of any unlicensed copying,
imitation, infringement, dilution, misappropriation, unauthorized use or other
violation of the Licensed IP, or any portion thereof, enforcing such Licensed
IP, including (i) preparing and responding to cease-and-desist, demand and
notice letters, and requests for a license; and (ii) commencing, prosecuting
and/or resolving Claims or suits involving imitation, infringement, dilution,
misappropriation, the unauthorized use or other violation of the Licensed IP,
and seeking monetary and equitable remedies as Services Co. deems appropriate in
connection therewith; provided, that the applicable Base Licensor shall, and
agrees to, join as a party to any such suits to the extent necessary to maintain
standing; (g) performing such functions and duties, and preparing and filing
such documents, as are required under this Agreement to be performed, prepared
and/or filed by the applicable Base Licensor, including (i) executing and
recording such financing statements (including continuation statements) or
amendments thereof or supplements thereto or such other instruments as a Base
Licensor may, from time to time, reasonably request and (ii) preparing,
executing and delivering grants of security interests or any similar instruments
as a Base Licensor may, from time to time, reasonably request that are intended
to evidence such security interests in the Licensed IP and recording such grants
or other instruments with the relevant Governmental Authority including the
United States Patent and Trademark Office and the United States Copyright
Office; (h) paying or causing to be paid or discharged, from funds of a Base
Licensor, any and all taxes, charges and assessments that may be levied,
assessed or imposed upon any of the Licensed IP or contesting the same in good
faith; (i) obtaining licenses of third-party Intellectual Property for use and
sublicense in connection with the System-wide IP; and (j) with respect to any
Confidential Information included in the Licensed IP, taking all reasonable
measures to maintain confidentiality and to prevent non-confidential disclosures
or unauthorized uses.

(vv) “Licensed Field” means the authorized field of use with respect to each
License, as set forth on Exhibit A hereto (as may be amended from time to time
in accordance with this Agreement), under the heading “Licensed Field”.

(ww) “Licensed IP” means the Intellectual Property subject to each License, as
set forth on Exhibit A hereto (as may be amended from time to time in accordance
with this Agreement), under the heading “Licensed IP”; provided, that,
notwithstanding anything to the contrary in this Agreement, the use and
ownership of any and all Employee Data (if applicable), Property Specific Guest
Data (as defined below), Guest Data and Service Provider Proprietary Information
and Systems (as defined below) shall be subject to Section 8.8 and the
applicable Property Management Agreements.

 

8



--------------------------------------------------------------------------------

(xx) “Licensee” means each Party set forth on Exhibit A hereto (as may be
amended from time to time in accordance with this Agreement) under the heading
“Licensee”.

(yy) “License Party” means with respect to any License set forth on Exhibit A
(as may be amended from time to time in accordance with this Agreement), each
Licensor and each Licensee party to such License.

(zz) “License Provisions” means the scope of each License set forth on Exhibit A
hereto (as may be amended from time to time in accordance with this Agreement)
under the heading “License Provisions”.

(aaa) “License Term” means the term of each License set forth on Exhibit A
hereto (as may be amended from time to time in accordance with this Agreement)
under the heading “License Term”.

(bbb) “Licenses” means the licenses set forth on Exhibit A hereto (as may be
amended from time to time in accordance with this Agreement) under the heading
“Licenses”.

(ccc) “Licensor” means each Party set forth on Exhibit A hereto (as may be
amended from time to time in accordance with this Agreement) under the heading
“Licensor”.

(ddd) “Managed Facilities” means each of the facilities set forth on Exhibit L,
as amended from time to time in accordance with this Agreement.

(eee) “Materials” means articles, products, packaging, labeling, point of sale
materials, trade show displays, sales materials and advertising, bearing any of
the Trademarks included in the Licensed IP.

(fff) “New CEOC Property” means any property (i) acquired or developed by CEOC
or any of its subsidiaries following the Effective Date or (ii) that is a New
Propco Property.

(ggg) “New CERP Property” means any property acquired or developed by CERP or
any of its subsidiaries following the Effective Date.

(hhh) “New CGPH Property” means any property acquired or developed by CGPH or
any of its subsidiaries following the Effective Date.

(iii) “New Propco Property” means any property acquired or developed by VICI
Properties Inc. or any of its subsidiaries following the Effective Date and
leased to CEOC or any of its subsidiaries.

(jjj) “New Property” means any New CEOC Property, any New CGPH Property and any
New CERP Property.

(kkk) “New Property Owner” means the owner of any New Property.

 

9



--------------------------------------------------------------------------------

(lll) “Opco Claimholders” means Credit Suisse AG, Cayman Islands Branch, and
each other Secured Party under and as defined in the Credit Agreement, dated
October 6, 2017, among CEOC, CEOC, LLC, each lender from time to time party
thereto and Credit Suisse AG, Cayman Islands Branch, as Administrative Agent (as
defined therein).

(mmm) “OpEx Allocation” means, with respect to each Member, its Expense
Allocation Percentage of operating expenses (including operating expenses that
have historically been unallocated to specific properties) incurred by Services
Co. in connection with the provision of the Enterprises Services contemplated
hereunder, as determined in accordance with the Caesars Corporate Allocations
Descriptions & Methodology; provided, that, notwithstanding the foregoing, the
CGPH Member shall not receive an allocation for cash reimbursement purposes of
stock options, deferred compensation interest or cash non-operating expenses.

(nnn) “Other Managed Resorts” shall mean those hotels and casinos, time-share,
interval ownership facilities, vacation clubs, and other lodging facilities and
residences that are owned and/or operated by a Recipient or its Affiliates under
brands of such Recipient, its Affiliates, Services Co., its subsidiaries, a
third-party brand or no brand.

(ooo) “Person” means any natural person, corporation, company, general or
limited partnership, association, firm, limited liability company, limited
liability partnership, trust or other legal entity or organization.

(ppp) “Planet Hollywood Managed Facilities” means the real property interests,
together with the casino and related facilities located thereon, owned by
Caesars Growth PH, LLC and its subsidiaries (collectively, “Planet Hollywood
Owner”).

(qqq) “Planet Hollywood Manager” means the entity set forth on Exhibit J hereto
(as may be amended from time to time in accordance with this Agreement) under
the heading “Planet Hollywood Manager”.

(rrr) “Primary IP” means any Intellectual Property included in the System-wide
IP that is used primarily at a CGPH Managed Facility, including any Trademarks.

(sss) “Products” means any and all products and merchandise bearing or
incorporating Licensed IP, as authorized by the Licenses in this Agreement.

(ttt) “Propco Property Owners” means VICI Properties Inc., CPLV Property Owner
LLC, Horseshoe Council Bluffs LLC, Harrah’s Council Bluffs LLC, Harrah’s
Metropolis LLC, Horseshoe Southern Indiana LLC, New Horseshoe Hammond LLC,
Horseshoe Bossier City Prop LLC, Harrah’s Bossier City LLC, New Harrah’s North
Kansas City LLC, Grand Biloxi LLC, Horseshoe Tunica LLC, New Tunica Roadhouse
LLC, Caesars Atlantic City LLC, Bally’s Atlantic City LLC, Harrah’s Lake Tahoe
LLC, Harvey’s Lake Tahoe LLC, Harrah’s Reno LLC, Bluegrass Downs Property Owner
LLC, Vegas Development LLC, Vegas Operating Property, LLC, Miscellaneous Land
LLC, Propco Gulfport LLC and Harrah’s Joliet Landco LLC.

(uuu) “Property Management Agreements” means the Existing Property Management
Agreements, the New Property Management Agreements, the Future Property
Management Agreements and any property management agreement for a CEOC Managed
Facility.

 

10



--------------------------------------------------------------------------------

(vvv) “Property Managers” means the managers set forth on Exhibit J hereto, as
amended from time to time in accordance with this Agreement.

(www) “Property Owners” means the owners set forth on Exhibit K hereto, as
amended from time to time in accordance with this Agreement.

(xxx) “Property Specific Guest Data” means any and all Guest Data, to the extent
in or under the possession or control of a Recipient, identifying, describing,
concerning or generated by prospective, actual or past guests, website visitors
and/or customers of the applicable property owned or managed by such Recipient,
including retail locations, restaurants, bars, casino and Gaming facilities,
spas and entertainment venues therein, but excluding, in all cases, (i) Guest
Data that has been integrated into analytics, reports, or other similar forms in
connection with the Total Rewards® Program or any other customer loyalty program
of Services Co. and its Affiliates (it being understood that this exception
shall not apply to such Guest Data itself, i.e., in its original form prior to
integration into such analytics, reports, or other similar forms in connection
with the Total Rewards® Program or other customer loyalty program), (ii) Guest
Data that concerns properties that are owned or operated by CEC or its
Affiliates, other than the applicable property and that does not concern the
applicable property, and (iii) Guest Data that concerns Service Provider
Proprietary Information and Systems and is not specific to the applicable
property; provided, that in the event of a conflict between the definition of
“Property Specific Guest Data” set forth in this Agreement and the corresponding
definition set forth in the applicable Property Management Agreement related to
such Recipient (where it is acknowledged that, in the case of (x) the CERP
Property Owners, the corresponding defined term as set forth in the CERP
Property Management Agreements is “Resort Guest Data”, and (y) the CGPH Property
Owners and the Planet Hollywood Owner, the corresponding defined term as set
forth in the CGPH Property Management Agreements and the Planet Hollywood
Property Management Agreement, respectively, is “Managed Facilities Guest
Data”), such Property Management Agreement shall control.

(yyy) “Property Specific IP” means, collectively, CEOC Property Specific IP,
CERP Property Specific IP and CGPH Property Specific IP, including the
Intellectual Property set forth on Exhibits D-1 through D-3.

(zzz) “Quad Managed Facilities” means the real property interests, together with
the casino and related facilities located thereon, owned by Caesars Growth Quad,
LLC and its subsidiaries (collectively, “Quad Owner”).

(aaaa) “Recipient” means CEC, CGP, the Members, the Property Owners (other than
the Propco Property Owners), the New Property Owners (other than the owners of
any New Propco Property), the Property Managers and their respective
subsidiaries (in the case of parties other than the Members, to the extent such
party elects to receive Enterprise Services), including in accordance with
Section 8.3 of the JV Agreement (if applicable).

(bbbb) “Restricted Territories” means (i) with respect to the Bally’s Specified
Brands, a twenty (20) mile radius around the Bally’s Managed Facility located in
Las Vegas, Nevada, and (ii) with respect to the Harrah’s Specified Brands, a
fifty (50) mile radius around the Harrah’s Managed Facility located in New
Orleans, Louisiana.

 

11



--------------------------------------------------------------------------------

(cccc) “Software” means, as they exist anywhere in the world, any computer
software, firmware, microcode, operating system, embedded application, or other
program, including all source code, object code, specifications, databases,
designs and documentation related to such programs.

(dddd) “Special CapEx Allocation” means, with respect to each Member, an amount
equal to the product of (i) such Member’s Expense Allocation Percentage,
multiplied by (ii) the amount of any extraordinary capital expenditures approved
by the Steering Committee pursuant to the terms of the JV Agreement, which
amount is not included in the Annual Baseline CapEx Amount or contemplated by
any operating budget or annual plan.

(eeee) “Specified Brands” means (i) the names and brands “BALLY’S,” and “BALLY’S
LAS VEGAS” (the “Bally’s Specified Brands”), including the Trademarks set forth
on Exhibit E-1, (ii) the names and brands “HARRAH’S” and “HARRAH’S NEW ORLEANS”
(the “Harrah’s Specified Brands”), including the Trademarks set forth on Exhibit
E-2.

(ffff) “Steering Committee” means the Steering Committee as defined in and
constituted by the JV Agreement.

(gggg) “System-wide IP” means all of the Intellectual Property (in each case,
except Property Specific IP and Property Specific Guest Data) that (i) Services
Co. or any of its subsidiaries currently license, contemplate to license, or
otherwise provide to facilitate the provision of services by or on behalf of
Services Co. or any of its subsidiaries to any properties owned by CEOC, CGPH or
CERP, (ii) Services Co. or any of its subsidiaries currently provide or
contemplate to provide pursuant to, or is otherwise necessary for the
performance of, any Property Management Agreement, (iii) is necessary for the
provision of the Enterprise Services by Services Co., as contemplated under this
Agreement, (iv) is generally used by CEOC, CERP, CGPH and their respective
subsidiaries for their respective properties, including any and all Intellectual
Property comprising and/or related to the Total Rewards® Program, and the
Intellectual Property set forth on Exhibit C, or (v) is developed, created or
acquired by or on behalf of Services Co. or any of its subsidiaries and is not a
Derivative Work of any Licensed IP licensed to Services Co. under License 1,
License 2 or License 3.

(hhhh) “Termination of the Applicable Property Management Agreement” means the
expiration or any termination of an Existing Property Management Agreement and,
if applicable, a New Property Management Agreement (as defined below).

(iiii) “Total Rewards® Program” means the customer loyalty program as
implemented from time to time by Services Co. and its subsidiaries, which such
program as of the Effective Date is operated and promoted under the name, mark
and brand Total Rewards®.

 

2. GRANT OF LICENSE

2.1 Subject to the terms and provisions set forth in this Agreement, each
Licensor hereby grants to each Licensee, and each Licensee hereby accepts, a
license in and to the applicable Licensed IP, pursuant to the applicable
Licensed Provisions, for use solely in connection with the applicable Licensed
Field for the applicable License Term (and any Transition Period (as defined
below)), in each case, as set forth on Exhibit A hereto (as may be amended from
time to time in accordance with this Agreement). The Parties acknowledge and
agree that the intent of this Agreement is to grant each applicable Property
Owner (and, with respect to CEOC Managed Facilities, CEOC and its subsidiaries)
a license in and to all Intellectual Property, not otherwise owned by such
Property Owner (or CEOC or its subsidiaries, as applicable), that is currently
used or contemplated to be used in connection with the Managed Facility owned by
such Property Owner (or leased to CEOC or its subsidiaries, as applicable).

 

12



--------------------------------------------------------------------------------

2.2 All Licenses granted under this Agreement shall be subject to any licenses
to which a Licensor is a party as of the Effective Date, including the CPLV
Trademark License and those set forth in any Property Management Agreement, to
the extent not explicitly superseded and replaced by the terms of this
Agreement.

2.3 All rights not expressly granted hereunder are reserved by each Licensor.

2.4 To the extent any Affiliate of a Licensor owns any right, title or interest
in and to any applicable Licensed IP, such Licensor shall: (a) cause any such
Affiliate to comply with the terms of this Agreement, including with respect to
the granting of rights in such Licensed IP to the applicable Licensee consistent
with the terms and conditions of this Agreement and the applicable License,
(b) not permit any such Affiliate at any time during or after the Term to
contest or challenge any provision of this Agreement, and (c) take all necessary
action to ensure that any Change of Control (as defined below) that results in
such Affiliate becoming a Person unaffiliated with such Licensor shall not
affect, reduce, or result in any diminution of, the applicable Licensee’s rights
granted under this Agreement from time to time. Without limiting the foregoing,
each Licensor shall ensure that if any of its Affiliates owns any of the
Licensed IP licensed under a License, then such Affiliate will be bound by the
terms and conditions of this Agreement.

2.5 Each Licensor and Licensee of System-wide IP hereunder agrees that, upon
Termination of the Applicable Property Management Agreement with respect to any
CEOC Managed Facility or New CEOC Property, it shall discontinue, within the
Transition Period set forth in Section 15.6, all use of any Trademarks and
Domains included in the System-wide IP that are used solely at or in connection
with the applicable CEOC Managed Facility or New CEOC Property, and are not
contemplated to be used at or in connection with any other facility or property.

2.6 For the avoidance of doubt, the Parties agree and acknowledge that the
Licenses contemplated hereunder shall in no way limit (a) each Licensor’s right,
title and interest in and to its respective owned Intellectual Property, and
(b) except in the case of License 7, License 8 and the CPLV Trademark License,
each Licensor’s use of its respective Licensed IP, in each case, subject to
Section 2.5 above.

 

3. [INTENTIONALLY DELETED]

 

4. QUALITY CONTROL

4.1 In order to protect the Trademarks included in the Licensed IP, including
the goodwill related thereto, each Licensee covenants and agrees as follows:

(a) The nature and quality of all Products and Materials shall (i) be subject to
the applicable Licensor’s approval, such approval to be in accordance with the
terms and conditions set forth in this Section 4, and (ii) meet all standards
and specifications which such Licensor may from time to time give to such
Licensee, on a non-discriminatory basis and consistent with such Licensor’s
business practices throughout the applicable License Term. Each Licensor
acknowledges that the standards and specifications of the Products and the
Materials being manufactured, advertised,

 

13



--------------------------------------------------------------------------------

publicized, promoted, marketed and sold at the time of the Original Effective
Date, if any, meet all such standards and specifications. Each Licensee will
continue to comply with the applicable Licensor’s existing standards and
specifications and with any brand standards manual provided by such Licensor
(“Manual”), if any, and with all changes in said standards and specifications
and in the Manual as they are made by such Licensor from time to time in its
sole discretion, on a non-discriminatory basis and consistent with such
Licensor’s business practices throughout the applicable License Term.

(b) From time to time, at a Licensor’s reasonable written request and expense
and for the purpose of verifying compliance with Section 4.1(a), each Licensee
shall provide or make available representative samples of the Products and
Materials and any other further information reasonably requested by the
applicable Licensor for that purpose (the “Samples”); provided, however, that
following the termination of an Existing Property Management Agreement with
respect to the Bally’s Managed Facilities or the Harrah’s Managed Facilities,
Bally’s Owner or Harrah’s Owner, as applicable, shall provide or make available
the Samples to the applicable Licensor no less than once per year. Each
applicable Licensor shall provide its approval, communicate its disapproval or
request changes to be made to the Products and Materials represented by the
Samples within fifteen (15) days of submission by such Licensee. If the
applicable Licensor does not communicate its approval, disapproval (with a
reasonably detailed explanation therefor) or requests for changes to such
Licensee within fifteen (15) days, such Licensee’s submission of Samples shall
be deemed approved. The applicable Licensor’s approval or request for changes
shall not be unreasonably withheld, conditioned or delayed, and the applicable
Licensor shall exercise such right on a non-discriminatory basis and consistent
with such Licensor’s business practices throughout the applicable License Term.

(c) Subject to compliance with Applicable Laws, upon reasonable notice,
representatives of each Licensor shall have the right during normal business
hours, to reasonable access to the premises of the applicable Licensee to
examine such Licensee’s business operations and use of the Trademarks included
in the applicable Licensed IP in connection with the Licensed Field, solely to
the extent reasonably necessary to confirm compliance with the quality control
provisions of this Section 4.1; provided, however, that in no event shall the
Licensor have access to the Licensee’s business operations and use of Trademarks
if such access would violate Gaming Laws or Gaming Regulations.

(d) Each Licensee shall make such changes in the Products and in the Materials
as shall be reasonably required by the applicable Licensor to comply with this
Agreement; provided, that such required changes are requested by the applicable
Licensor on a non-discriminatory basis and are consistent with the applicable
Licensor’s business practices.

(e) Without limiting any other provision of this Agreement, any Products, any
Materials, and the manufacture, marketing, promotion, distribution and sale
thereof, and the use or incorporation of the Licensed IP in any of the
foregoing, shall comply with all Applicable Laws (unless such non-compliance is
a result of any non-compliance by Licensor with respect to the applicable
Licensed IP).

4.2 In the event a Licensee fails to materially comply with the specifications
and standards (including those specifications and standards contained in the
Manual) communicated by the applicable Licensor, such Licensor will furnish such
Licensee with written notice identifying such failure and, if reasonably
necessary, identifying the steps to cure such failure. Such Licensee

 

14



--------------------------------------------------------------------------------

shall, upon receipt of such notification from the applicable Licensor, promptly
commence and thereafter diligently pursue the correction of any non-compliance
and shall endeavor to achieve such correction within sixty (60) days; provided,
that such sixty (60) day correction period shall be extended by an additional
thirty (30) days if the applicable Licensee uses continuous reasonable efforts
to make the requested corrections during the initial sixty (60) day period. If
such Licensee fails to make corrections to any material non-compliance within
such time frame, such Licensee shall, within fifteen (15) days of receipt of
written notice from the applicable Licensor: (a) cease the use, manufacture,
marketing, promotion, distribution or sale of the non-complying Product or
Material; and (b) not resume the use, manufacture, marketing, promotion,
distribution or sale of such non-complying Product or Material until it has
received written authorization from the applicable Licensor to do so.

 

5. PROTECTION OF THE LICENSED IP

5.1 Each Licensee acknowledges and agrees that:

(a) such Licensee shall not acquire any ownership rights to any of the Licensed
IP by virtue of this Agreement or otherwise, that all uses by each Licensee of
the Trademarks included in the applicable Licensed IP and goodwill created
therein shall inure to the benefit of the applicable Licensor, and that each
Licensee will execute all documents reasonably requested by such Licensor to
evidence such ownership rights;

(b) such Licensee shall not, during the applicable License Term, directly or
indirectly, contest or aid others in contesting the applicable Licensor’s
ownership of the applicable Licensed IP or the validity of the applicable
Licensed IP;

(c) such Licensee shall not, during the applicable License Term, do anything
which impairs the applicable Licensor’s ownership of or the validity of the
applicable Licensed IP; and

(d) subject to the applicable Base Licensor’s reasonable business judgment, such
Base Licensor shall be responsible for maintaining the applicable Licensed IP in
full force and effect, by, among other means, preparing and filing any and all
necessary applications, affidavits, renewals or other documentation as may be
required by law to maintain the applicable Licensed IP and any registrations
thereof; provided, that such Base Licensor shall not abandon, or fail to
maintain, any Licensed IP, without the applicable Licensee’s prior written
consent, if the abandonment or failure to maintain such Licensed IP would
reasonably be expected to have a material adverse effect on Licensee’s business.

5.2 Enforcement Actions.

(a) With respect to each License, each License Party shall promptly notify the
other License Party in writing of (i) any alleged infringement of the applicable
Licensed IP by another Person’s actions, products or services (an “Infringement
Notice”), or (ii) any other Claim concerning the applicable Licensed IP within
the applicable Licensed Field (“Other Claim Notice”).

(b) With respect to Intellectual Property licensed by each of the Base Licensors
hereunder, upon the receipt by a License Party under the applicable Licenses of
an Infringement Notice or an Other Claim Notice, the applicable Base Licensor
shall have the sole right, but not the

 

15



--------------------------------------------------------------------------------

obligation, to (i) determine what, if any, actions shall be taken by Services
Co. on account of any infringement or Claim specified in the Infringement Notice
or Other Claim Notice, and (ii) direct Services Co. to initiate and control any
cease and desist letters, litigations, arbitrations and other actions or
proceedings with respect to third-party infringements of such Licensed IP or
Claims concerning such Licensed IP, including the right to settle disputes
regarding such Licensed IP on any terms not inconsistent with this Agreement at
such Base Licensor’s discretion (such actions, the “Enforcement Actions”);
provided, that notwithstanding the foregoing, Services Co. shall be entitled to
undertake an Enforcement Action on behalf of the applicable Base Licensor,
without such Base Licensor’s consent, if (x) such Enforcement Action would be
consistent with how such Base Licensor would respond to the applicable
infringement or Claim in the ordinary course of its business and (y) such
infringement or Claim would not reasonably be expected to have a material
adverse effect on such Base Licensor’s business; provided, further, that
Services Co. shall cease the applicable Enforcement Action at any time upon the
applicable Base Licensor’s written request. Any award, settlement, damages or
recovery obtained from such Enforcement Action (the “Recovery”) shall be
allocated as follows: (i) first, each License Party shall recover its costs and
expenses related to the Enforcement Action; (ii) second, if any portion of the
Recovery remains after the allocation described in (i), the applicable Base
Licensor shall recover such portion of the Recovery that is based on damages
suffered by such Base Licensor; (iii) third, if any portion of the Recovery
remains after the allocations described in (i) and (ii) above, then Services Co.
shall recover the portion of the Recovery that is based on damages suffered by
Services Co.; and (iv) fourth, if any portion of the Recovery remains after the
allocations described in (i), (ii) and (iii) above, then the applicable Base
Licensor shall recover such remaining portion. The applicable Licensor may be
represented in such Enforcement Action by attorneys of its own choice and at its
own expense with Services Co. taking the lead in and controlling such
Enforcement Action. Nothing in this Section 5.2(b) shall prevent a Licensor from
commencing its own Enforcement Action at its own expense at any time.

(c) With respect to Intellectual Property licensed under License 4, upon the
receipt by a License Party of an Infringement Notice or an Other Claim Notice,
Services Co. shall have the sole right, but not the obligation, to undertake any
Enforcement Actions. Any Recovery shall be allocated as follows: (i) first,
Services Co. shall recover its costs and expenses related to the Enforcement
Action and such portion of the Recovery that is based on damages suffered by
Services Co.; (ii) second, if any portion of the Recovery remains after the
allocation described in (i), the applicable Licensee shall recover such portion
of the Recovery that is based on damages suffered by such Licensee; and
(iii) third, if any portion of the Recovery remains after the allocations
described in (i) and (ii) above, then Services Co. shall recover such remaining
portion. The applicable Licensee may be represented in such Enforcement Action
by attorneys of its own choice and at its own expense with Services Co. taking
the lead in and controlling such Enforcement Action.

(d) Each License Party agrees to reasonably cooperate with Services Co.,
including by executing all documents Services Co. may reasonably request and
joining as a party in an action to protect or enforce the applicable Licensed
IP, to the extent consistent with the rights set forth above.

(e) Except as otherwise provided in this Agreement, Services Co. shall be
responsible for the direct and indirect costs and expenses incurred or obtained
pursuant to the exercise of any Enforcement Actions in accordance with
Section 5.2(b) or Section 5.2(c) hereof, as applicable except that any
applicable License Parties other than Services Co. shall bear their respective
direct and indirect costs for any such Enforcement Actions that are demonstrably
for the sole benefit of such License Party.

 

16



--------------------------------------------------------------------------------

(f) Nothing in this Section 5.2 shall permit any License Party to initiate or
sustain any Enforcement Action, unless such License Party is expressly
authorized to do so pursuant to this Section 5.2. Except as expressly set forth
above, a Licensor has the sole and exclusive right with respect to, and control
over, any infringement action or other Claims relating to the applicable
Licensed IP.

5.3 The Parties acknowledge and agree that Services Co. shall undertake all IP
Services with respect to (i) Intellectual Property licensed to it hereunder by
the Base Licensors, in each case, for the duration of each applicable License
Term, and (ii) the System-wide IP. Notwithstanding the foregoing, upon the
expiration or termination of the applicable License Term for License 1, License
2 or License 3, Services Co. shall immediately cease providing the IP Services
for the Intellectual Property licensed to Services Co. under such License. For
the avoidance of doubt, any and all costs and expenses incurred in connection
with the IP Services shall be borne by Services Co.; provided, that,
notwithstanding the foregoing, a Member shall be solely or substantially solely
responsible for any costs and expenses incurred in connection with any IP
Services that are related to an action that is demonstrably for the sole benefit
of such Member or its subsidiaries.

 

6. TRADEMARK USAGE AND NOTICES

6.1 Each Licensee shall use such trademark notices as shall be required by the
applicable Licensor in connection with such Licensee’s use of the Trademarks
included in the Licensed IP, including the use of such notices on Products and
Materials; provided, that such required trademark notices are requested by the
applicable Licensor on a non-discriminatory basis and are consistent with the
applicable Licensor’s business practices.

6.2 Notwithstanding anything to the contrary herein, each Licensee shall apply
to the applicable Products and the Materials such notices and identifications as
are required by Applicable Law.

6.3 Each Licensee agrees not to: (a) use the Trademarks included in the Licensed
IP in a descriptive or generic manner so as to undermine the validity or
enforceability of such Trademark; (b) use distinctive features of any Trademarks
included in the Licensed IP separate and apart from such Trademark in a manner
that would be confusingly similar to, or disparaging or dilutive of, the
Trademarks included in the Licensed IP; (c) combine any Trademarks included in
the Licensed IP with any third-party Trademark; (d) use any Trademarks included
in the Licensed IP in conjunction with any third-party Trademark so as to create
an association with such third-party Trademark; or (e) intentionally tarnish,
dilute, disparage or harm the goodwill associated with the Trademarks included
in the Licensed IP or take any action which it knows, or has reason to know,
would injure the image or reputation of the Trademarks included in the Licensed
IP, including advertising in any way which could reasonably be determined to
damage the goodwill of the Trademarks included in the applicable Licensed IP.

 

7. ASSIGNMENTS AND IMPROVEMENTS

7.1 Services Co. hereby irrevocably assigns to CEOC, CGPH, CERP or a subsidiary
designated by CEOC, CGPH or CERP, as applicable, all right, title and interest
in and to any and all Intellectual Property created, developed or acquired from
time to time by or on behalf of Services Co. that is (a) specific to a property
owned or controlled by CEOC, CGPH or CERP, respectively, or (b) a Derivative
Work of any Property Specific IP.

 

17



--------------------------------------------------------------------------------

7.2 CEOC, CGPH and CERP hereby irrevocably assign (and shall cause their
respective subsidiaries to irrevocably assign, as applicable) to Services Co. or
a subsidiary of Services Co. designated by Services Co. all right, title and
interest in and to any Intellectual Property that is created, developed or
acquired from time to time by or on behalf of CEOC, CGPH or CERP, respectively,
or any of their subsidiaries, and that is a Derivative Work of any of the
Licensed IP licensed by Services Co. or any of its subsidiaries to CEOC, CGPH or
CERP, respectively, or any of their subsidiaries under License 4 in Exhibit A
hereto.

 

8. ENTERPRISE SERVICES

8.1 Generally. Service Provider shall provide to each Recipient corporate and
other centralized services of the type provided by CEOC or its Affiliates prior
to the Original Effective Date, which shall include, without limitation, the
services described in Sections 8.2, 8.4, 8.5 through 8.11 (inclusive) and 8.14
hereof, in each case on the terms and subject to the conditions set forth
herein. Notwithstanding the foregoing, to the extent any of the services
provided under the Property Management Agreements overlap with any of the
services provided by Services Provider to the Recipients under this Article 8,
the provision of such services shall be provided by the “Manager” under the
applicable Property Management Agreement all on the terms and conditions set
forth in such Property Management Agreement. From time to time, each Recipient
may, but shall not be obligated to, make its employees and assets available to
Service Provider to support the provision of services by Service Provider to the
Recipients under this Agreement. If a Recipient elects to provide such employees
or assets to Service Provider, the costs and fees for such employees and assets
shall be mutually agreed upon by Service Provider and such Recipient in writing.

8.2 Accounting Systems and Books and Records. Service Provider shall maintain a
complete accounting system in connection with the operation of each Recipient’s
business. Separate books and accounts shall be kept for each Recipient. The
books and records shall be kept in accordance with GAAP and U.S. tax laws. Such
books and records may be kept on a calendar year basis or, to the extent
consistent with Section 706 of the Code, fiscal year basis (either, a “Year”) as
determined by each Recipient’s chief financial officer, or, if no such
determination is provided, by Service Provider in its reasonable discretion.
Books and accounts shall be maintained at such location(s) as may be reasonably
determined by Service Provider. Service Provider shall use its commercially
reasonable efforts to comply with all requirements with respect to internal
controls in accounting.

8.3 Access to Records. Each Recipient shall at all reasonable times have access
to and the right to copy Service Provider’s books and records relating to such
Recipient. This Section 8.3 shall survive the expiration or earlier termination
of this Agreement onto the seventh (7th) anniversary thereof.

8.4 Financial Statements; Audits.

(a) Service Provider shall prepare financial statements of each Recipient,
individually or as a consolidated group, as required by Applicable Law and as
requested by each Recipient. In addition, Service Provider shall prepare (or
cause to be prepared) and shall provide to each Member and each Member’s
representative on the Steering Committee (i) unaudited monthly financial
statements (including balance sheets, statements of profits and losses and
statements comparing actual expenditures for such period against the capital
budget), (ii) unaudited quarterly financial statements (including balance
sheets, statements of profits and losses and statements comparing actual
expenditures for such period against the capital budget) and (iii) audited
annual financial statements, in each case prepared in a manner consistent with
the preparation of such reports by the CEOC Property Managers for the benefit of
the CEOC Property Owners.

 

18



--------------------------------------------------------------------------------

(b) The financial statements shall be kept in accordance with GAAP and U.S.
federal tax laws, or as otherwise determined by the Service Provider in
consultation with the Recipients. Service Provider shall engage a nationally
recognized reputable public accounting firm to audit the financial statements of
each Recipient, individually, and/or as a consolidated group and/or as otherwise
determined by the Service Provider, as appropriate, as of and at the end of each
calendar or fiscal year (or portion thereof) occurring after the date hereof.

8.5 Operating and Capital Budgets and Annual Plans. Unless otherwise authorized
and directed by the Steering Committee, at least ninety (90) days prior to the
start of each Year, commencing with the Year ending December 31, 2014, Service
Provider shall prepare and submit to the Steering Committee a proposed annual
plan setting forth the estimated operating and capital budget and business plan
for such Year (each such annual plan, a “Proposed Annual Plan”). The Proposed
Annual Plan as approved by the Steering Committee together with the Annual Plan
Confirmation (as hereinafter defined) approved by the Recipients shall
collectively be the “Annual Plan” for the Year in question.

Each Proposed Annual Plan shall include (a) a detailed forecast comprised of
estimated income (if any) and expenses by month for the coming Year, (b) a
detailed estimated cash flow projection by month, (c) an estimate of the
applicable expense allocations by Member as set forth in Article 10, and (d) any
anticipated reimbursable expenses by line item and category and detailed
estimates of any other amounts payable by each Recipient to Service Provider
under this Agreement. The Steering Committee shall review each Proposed Annual
Plan. Approval of a Proposed Annual Plan shall require the affirmative consent
of a majority of the Steering Committee members. If the Steering Committee is
unable to reach a decision regarding the approval of all or a portion of any
Proposed Annual Plan and informs Service Provider of such, the Steering
Committee will be deemed to object to the portions of such Proposed Annual Plan
that have not been approved by a majority of the Steering Committee members. If
the Steering Committee objects to or is deemed to object to all or any portion
of any Proposed Annual Plan, the Steering Committee shall provide Service
Provider with any objections in writing, in reasonable detail, as soon as
practicable. At the request of any Steering Committee member, Service Provider
will make itself available to the Steering Committee to discuss the Proposed
Annual Plan and will provide a statement showing budgeted expenses (and any
prior Year’s actual expenses) attributable to that portion of the total
allocations applicable to the Recipient represented by such Steering Committee
member. If the Steering Committee fails to approve any portion of a Proposed
Annual Plan in accordance with this Section, then the portions of the Proposed
Annual Plan to which the Steering Committee has not properly objected shall be
effective and, with respect to any items objected to by the Steering Committee,
the Annual Plan approved for the prior Year shall govern with respect to such
items until the Steering Committee approves an Annual Plan.

On or before December 15th of each Year, the Service Provider shall confirm, or
shall identify any deviations from, the estimates set forth in the Proposed
Annual Plan (the “Annual Plan Confirmation”). No Annual Plan Confirmation shall
result in material modifications or increases to the Proposed Annual Plan unless
otherwise agreed by Service Provider and the unanimous consent of the Steering
Committee members. If the Annual Plan Confirmation has not changed (other than
in any de minimis respect) since the submission of the Proposed Annual Plan, and
the Proposed Annual Plan has been approved by the Steering Committee, such
Proposed Annual Plan shall be the Annual

 

19



--------------------------------------------------------------------------------

Plan for the subsequent Year. If the Annual Plan Confirmation differs in any
non-de minimis respect from the Proposed Annual Plan, the Steering Committee, by
the affirmative consent of a majority of the Steering Committee members, shall
have the right to approve all such changes and will be deemed to object to all
such changes that have not been approved by a majority of the Steering Committee
members. The portions of the Proposed Annual Plan and the Annual Plan
Confirmation that were approved by a majority of the Steering Committee members
shall be effective with respect to such portions for the next Year and the
portions of the Proposed Annual Plan and/or Annual Plan Confirmation that were
objected to by the Steering Committee shall be governed by the prior Year’s
Annual Plan.

The parties shall use good faith efforts to reach an agreement on the Annual
Plan prior to the commencement of the Year to which such Annual Plan relates.
The Service Provider and the Recipients shall work together in good faith to
finalize each Annual Plan. The Service Provider shall provide the services
hereunder in accordance with the Annual Plan. The affirmative consent of a
majority of the Steering Committee members shall be required to increase any
department or cost center in the Annual Plan; provided, however, that Service
Provider may increase or decrease any such department or cost center without
consent of the Steering Committee so long as (i) such change is necessary to
reflect a material change in the services required from the service anticipated
to be required at the time the Annual Plan was approved, (ii) such amount does
not cause a change that exceeds fifteen percent (15%) of such approved item in
the Annual Plan, (iii) such increase is applied on a non-discriminatory basis to
all Recipients that receive an allocation to which such department or cost
center increase relates, (iv) Service Provider provides the Steering Committee
with at least sixty (60) days’ prior notice, to the extent practicable, of such
increase, and (v) Service Provider provides the Recipients with reasonable
documentation supporting the need for such increase, where applicable.

8.6 Treasury.

(a) The Recipients (or, at the request of any Recipient, Service Provider) shall
each establish, if necessary, one or more bank accounts at banking institutions
chosen by such Recipient and reasonably acceptable to Service Provider (such
account or accounts are hereinafter collectively referred to as the “New Bank
Accounts”), and Service Provider shall provide treasury and cash management
functions to and on behalf of each Recipient. The Bank Accounts shall be in the
applicable Recipient’s name or in the name of Service Provider if directed by
the applicable Recipient. To the extent permitted under the applicable Property
Management Agreements and any financing documents to which a Recipient or any of
its Affiliates is a party, Service Provider may transfer funds from and among
the New Bank Accounts and any bank accounts established by the Recipients prior
to the date hereof (the “Existing Bank Accounts”, together with the New Bank
Accounts, the “Bank Accounts”). Each Recipient hereby authorizes the Treasurer
and Assistant Treasurer of Service Provider and their designees to sign for and
otherwise manage each Recipient’s respective Bank Accounts. Service Provider
shall not commingle funds of Service Provider and/or its Affiliates (excluding
Recipients) with funds of the Recipients.

(b) Service Provider shall have the power to, in accordance with the Annual
Plan, arrange for letters of credit for each Recipient on (x) a several, and not
joint and several, basis and (y) an as needed basis and shall allocate the costs
associated with such letters of credit to the applicable Recipient.

 

20



--------------------------------------------------------------------------------

(c) The Service Provider may, in its reasonable discretion and in accordance
with the Annual Plan, pay outstanding accounts payable, payroll and other
expenses on behalf of each Recipient, and each applicable Recipient agrees to
reimburse the Service Provider for such expenses without markup.

8.7 Regulatory Filings. Service Provider shall, at the election of each
Recipient, prepare and file all reports required to be filed by each Recipient
by each applicable Gaming Authority, the U.S. Securities and Exchange Commission
or other governmental authority. The actual out-of-pocket cost of preparing and
filing such reports shall be a Direct Charge to such Recipient.

8.8 Service Provider Proprietary Information and Systems; Guest Data.

(a) Service Provider will make available to each Recipient, during the Term, the
Service Provider Proprietary Information and Systems (as defined below). For the
avoidance of doubt, certain Service Provider Proprietary Information and Systems
may also be provided to certain Recipients under the respective Property
Management Agreements.

(b) Each Recipient agrees that, as between such Recipient and Service Provider,
Service Provider has the sole and exclusive right, title and ownership to:

 

  (i) certain proprietary information, techniques and methods of operating
gaming, hotel and related businesses;

 

  (ii) certain proprietary information, techniques and methods of designing
games used in gaming and related businesses;

 

  (iii) certain proprietary information, techniques and methods of training
employees in the gaming, hotel and related business; and

 

  (iv) certain proprietary business plans, projections and marketing,
advertising and promotion plans, strategies, and systems

(collectively items (i)-(iv), the “Service Provider Proprietary Information and
Systems”).

(c) Each Recipient further agrees to maintain the confidentiality of such
Service Provider Proprietary Information and Systems, and, upon the termination
of this Agreement, each Recipient agrees to return the same to Service Provider,
including documents, notes, memoranda, lists, computer programs and any
summaries of such Service Provider Proprietary Information and Systems. Service
Provider hereby grants to each Recipient a non-exclusive, limited right and
license for the duration of the Term to use all or a portion of the Service
Provider Proprietary Information and Systems solely to the extent necessary for
Recipients to use the books, records and other information maintained by Service
Provider hereunder in accordance with the terms and conditions of this
Agreement. Service Provider Proprietary Information and Systems specifically
excludes any information or documents otherwise falling within (i)-(iv) above if
the same is prepared, designed or created solely for the use and benefit of one
Recipient.

(d) Casino operational standards may include requirements that the Recipients
purchase, lease or otherwise obtain, either through Service Provider or Service
Provider’s designated suppliers, certain computer and other systems that Service
Provider determines to be necessary for the

 

21



--------------------------------------------------------------------------------

operation of the managed casino. If such computer and other systems are offered
by Service Provider, the cost to each Recipient will be without markup by
Service Provider from the original cost of such computer and other systems to
Service Provider. If such computer and other systems are offered by designated
suppliers, Service Provider will use commercially reasonable efforts to ensure
that the cost to each Recipient will be no higher than the cost of the same or
comparable computer and other systems offered to Other Managed Resorts.

(e) Service Provider will make available and license to each Recipient, until
Termination of the Applicable Property Management Agreement, Guest Data, solely
to the extent necessary for such Recipient’s management and operation of the
applicable Managed Facilities. Each Recipient acknowledges and agrees that it
may only use and access Guest Data in connection with the operation and
management of the applicable Managed Facilities and in accordance with and
subject to Applicable Law. For the avoidance of doubt, certain Guest Data,
including Property Specific Guest Data and CPLV Guest Data, may also be provided
to certain Recipients under such Recipients’ respective Property Management
Agreements and, in the event of a conflict between this Agreement and the
applicable Property Management Agreement, such Property Management Agreement
shall control.

(f) Upon Termination of a Recipient’s Property Management Agreement, such
Recipient shall be permitted to retain (or, as necessary, to request and retain)
a copy of the Property Specific Guest Data applicable to the Managed Facilities
subject to such Recipient’s applicable Property Management Agreement; provided,
that each Recipient’s use of such Property Specific Guest Data shall be subject
to Applicable Law and the terms and conditions set forth in such Recipient’s
respective Property Management Agreement. Each Recipient acknowledges and agrees
that, at such time as the CPLV Guest Data is transferred and assigned to CPLV
Property Owner LLC, (i) no Recipient will have any further right, title or
interest in or to the CPLV Guest Data or be permitted to access such CPLV Guest
Data for marketing, research or other activities, or otherwise; and (ii) unless
any of the CPLV Guest Data cannot be expunged without destruction of any data
that is permitted to be retained by such Recipient, such Recipient must expunge
all of the CPLV Guest Data; provided, however, that such Recipient may retain,
and may deliver (subject to obligations of confidentiality, to the extent
feasible) to any governmental authority, copies of any of the CPLV Guest Data to
the extent required to comply with Applicable Law, including applicable Gaming
Regulations.

8.9 Centralized Services. Service Provider will provide corporate functions to
each Recipient, including without limitation information technology and related
software services, information systems, website management, vendor relationship
management, real estate, strategic sourcing, design and construction, regulatory
compliance functions, finance and accounting, consolidated finance operations,
risk management, internal audit, tax, record keeping and subsidiary management,
treasury functions, consultancy and lobbying services, human resources,
compensation, benefits, marketing and public relations, legal, payroll, accounts
payable, security and surveillance, government relations, communications and
data access services. Service Provider shall pass through any discounts, rebates
or similar incentives received by the Service Provider or its Affiliates in
connection with the provision of services under this Agreement.

8.10 Business Advisory Services. Service Provider will provide Recipients with
certain business advisory services, including without limitation: (a) developing
and implementing corporate and business strategy and planning, (b) identifying,
analyzing, preparing for, negotiating, structuring and executing acquisitions,
joint ventures, development activities, divestitures, investments and/or other
opportunistic uses of capital, (c) legal and accounting consultancy services,
(d) design and construction consultancy services and (e) analyzing and executing
financing activities.

 

22



--------------------------------------------------------------------------------

8.11 Property Management Services.

(a) Service Provider shall provide to CEOC (and, at the request of CERP, shall
provide to CERP) property management services of the type provided by CEOC to
CEOC’s own properties owned and/or managed by CEOC or its Affiliates prior to
the Original Effective Date.

(b) For the avoidance of doubt, with respect to CGPH and its subsidiaries only,
neither the Enterprise Services nor any other services provided under this
Agreement shall include any property or asset-specific management services,
which, for the avoidance of doubt, will be provided pursuant to separate
Property Management Agreements.

(c) Service Provider may intermediate the provision of property management
services required to be performed under separate Property Management Agreements
from time to time as determined by the Steering Committee.

8.12 Operating Reimbursements. Except as otherwise specifically stated herein,
Service Provider and the Recipients agree that they shall allocate costs,
expenses, deposits, cash, assets and other similar items based on the use of
such items by the Parties, regardless of the contracting party therefor. Items
that shall be allocated include payroll expenses, marketing programs, reward
credits, charitable contributions, and regulatory imposed payments. Each
Recipient and Service Provider agree to negotiate in good faith the proper
allocation of such items.

8.13 Changes to Services.

(a) The Parties may agree to modify the terms and conditions of Service
Provider’s performance of any Enterprise Service in order to reflect new
procedures, processes or other methods of providing such Enterprise Service. In
the event that a Recipient requests a modification that is materially different
from the terms and conditions of Service Provider’s performance of any
Enterprise Service prior to the date of such modification, and would require a
material additional expenditure of resources by Services Provider to implement
such modification (as determined by a majority of the Steering Committee), then
the Parties will negotiate in good faith the terms and conditions upon which
Service Provider would be willing to implement such change.

(b) Notwithstanding any provision of this Agreement to the contrary, Service
Provider may make: (i) changes to the process of performing a particular
Enterprise Service that do not adversely affect the benefits to any Recipient of
Service Provider’s provision or quality of such Enterprise Service in any
material respect or increase any Recipient’s cost for such Enterprise Service;
(ii) emergency changes on a temporary and short-term basis; and/or (iii) changes
to a particular Enterprise Service in order to comply with Applicable Law or
regulatory requirements, so long as such changes are applied on a
non-discriminatory basis to similar services provided to all Recipients, in each
case without obtaining the prior consent of any Recipient. However, Recipients
shall, to the extent practicable, be notified in writing within a reasonable
time prior to any such changes.

 

23



--------------------------------------------------------------------------------

8.14 Additional Services. Recipients may, from time to time, request additional
services that are not contemplated above. The Parties agree to negotiate in good
faith the terms and conditions, if at all, by which Service Provider would be
willing to perform such additional services.

8.15 Access to Property. Each Recipient shall at all reasonable times have
access to and the right to use all real property and personalty relating to the
provision of Enterprise Services to such Recipient as set forth herein,
including reasonable access to all media and to all computer software and
programs used for the compilation or printout thereof (to the extent permitted
by and subject to any applicable underlying license agreements).

 

9. PERFORMANCE OF ENTERPRISE SERVICES

9.1 Oversight. The Steering Committee shall be responsible for managing,
monitoring and facilitating the implementation and usage of the Enterprise
Services. Decisions of the Steering Committee shall be taken, and disputes shall
be resolved, by the affirmative consent of a majority of the Steering Committee
members, unless a different standard is set forth herein. The Steering Committee
shall have the authority to adopt policies and procedures for the implementation
of the Enterprise Services contemplated herein. In furtherance of the foregoing,
whenever this Agreement requires Services Co. to (a) take any administrative
action contemplated by this Agreement, (b) take any action set forth in the
Annual Plan or (c) implement any action previously approved by the Steering
Committee, any officer of Services Co., acting alone, may take such action on
behalf of the Steering Committee.

9.2 Standards. Subject to and in accordance with the Annual Plan, Service
Provider shall perform the Enterprise Services on a non-discriminatory basis, in
an efficient and first-class manner, using its commercially reasonable efforts
to (i) provide the Enterprise Services in the same manner as CEOC provided such
Enterprise Services prior to the Original Effective Date, and (ii) evolve the
techniques and business processes in which it provides such Enterprise Services
to keep pace with changes in the way such services are provided in similar
industries. Actions taken by Service Provider in good faith consistent with the
foregoing shall not constitute a breach of this Agreement unless such action
materially violates an express provision of this Agreement.

9.3 Employees.

(a) Services Co. shall make available the executives and employees identified on
Exhibit F, as amended from time to time, (the “Services Co Employees”) to
deliver the Enterprise Services pursuant to this Agreement. For the avoidance of
doubt, to the extent any Services Co Employees require access to the facilities
of the Property Owners in connection with their delivery of the Enterprise
Services or System-wide IP pursuant to this Agreement, the Recipients hereby
grant, or shall cause such Affiliated Property Owners to grant, such Services Co
Employees a non-exclusive license (or, pursuant to one or more separate
agreements, shall grant such other access rights as may reasonably be required)
for such purposes, subject to commercially reasonable limitations on such access
and/or such other terms and provisions as may be separately agreed.

(b) Service Provider shall determine the fitness and qualifications of all
employees performing the Enterprise Services, including the Services Co
Employees. Service Provider shall hire, supervise, direct the work of, and
discharge of, all Services Co Employees and all such other employees hired by
Service Provider after the Original Effective Date and Exhibit F shall be
amended from time to time to reflect such additional hires. Subject to the terms
of any employment agreement or collective bargaining agreement, as applicable,
Service Provider shall determine the

 

24



--------------------------------------------------------------------------------

wages and conditions of employment of all such employees in accordance with the
Annual Plan. All wages, bonuses, compensation, benefits, termination or
severance expenses or liabilities, pension fund contribution obligations or
liabilities, and other costs, benefits, expenses or liabilities and entitlements
of or in connection with employees employed in connection with the Enterprise
Services shall be Service Provider’s responsibility (subject to allocated
reimbursement as set forth in Article 10).

9.4 Independent Contractors. Subject to and in accordance with the Annual Plan,
Service Provider may hire consultants, independent contractors, or
subcontractors, including Affiliates, to perform all or any part of the
Enterprise Services hereunder. Service Provider shall be authorized to enter
into agreements on behalf of, and in the name of, a Recipient in connection with
any or all of the Enterprise Services. Service Provider will remain fully
responsible for the performance of its obligations under this Agreement,
including any performance by such consultants, independent contractors, or
subcontractors, and Service Provider will be solely responsible for payments due
to its independent contractors unless such payments are part of a designated
Direct Charge. All debts and liabilities incurred by Service Provider within the
scope of the authority granted and permitted hereunder in the course of its
provision of the Enterprise Services shall be the debts and liabilities of the
respective Recipient(s) only, and Service Provider shall not be liable for such
debts and liabilities except as specifically stated to the contrary herein.

9.5 Agency and Agency Waivers. The relationship between the Parties shall be
that of principal, in the case of each Recipient, and agent, in the case of
Service Provider. Nothing herein contained shall be deemed or construed to
render the Parties hereto partners, joint venturers, landlord/tenant or any
relationship other than that of principal and agent. To the extent there is any
inconsistency between the common law fiduciary duties and responsibilities of
principals and agents, and the provisions of this Agreement, the provisions of
this Agreement shall prevail, it being the intention of the Parties that this
Agreement shall be deemed a waiver by Recipients of any fiduciary duties owed by
an agent to its principal, and a waiver by Service Provider of any obligations
of a principal to its agent, to the extent the same are inconsistent with, or
would have the effect of modifying, limiting or restricting, the express
provisions of this Agreement, the intention of the Parties being that this
Agreement shall be interpreted in accordance with general principles of contract
interpretation without regard to the common law of agency except as expressly
incorporated in the provisions of this Agreement. In no event shall Service
Provider be deemed in breach of its duties hereunder solely by reason of (i) the
failure of the financial performance of any Recipient’s business to meet such
Recipient’s expectations or income projections or any operating budget or annual
plans, (ii) the acts of any Recipient’s employees, (iii) the institution of
litigation or the entry of judgments against any Recipient or Recipient’s
business, or (iv) any other acts or omissions not otherwise constituting a
material breach of this Agreement.

9.6 Affiliate Transactions. The fact that Service Provider or an Affiliate
thereof, or a stockholder, director, officer, member, or employee of Service
Provider or an Affiliate thereof, is employed by, or is directly or indirectly
interested in or connected with, any Person which may be employed by Recipient
to render or perform a service, or from which Service Provider may purchase any
property, shall not prohibit Service Provider from employing such Person or
otherwise dealing with such Person.

9.7 Cooperation of Recipients and Service Provider. Recipients and Service
Provider shall cooperate fully with each other during the Term to take all
actions, including procuring and maintaining all licenses and operating permits,
if any, necessary or advisable for Service Provider to

 

25



--------------------------------------------------------------------------------

provide services hereunder and to facilitate each Party’s performance of this
Agreement. Recipients shall provide Service Provider with such information as is
necessary to the performance by Service Provider of its obligations hereunder
and as may be reasonably requested by Service Provider from time to time.

 

10. COST ALLOCATION/FUNDING REQUIREMENTS

10.1 Expense Allocation Statements. Within 10 days after the end of each
calendar month, in accordance with the Annual Plan, Service Provider shall
prepare and provide to each Member a statement of costs and expenses allocable
to such Member and its respective Recipients for the preceding calendar month
(each, an “Expense Allocation Statement”) setting forth such Member’s and its
respective Recipients’ (a) OpEx Allocation, (b) Baseline (and, if applicable,
Special) CapEx Allocation and (c) Direct Charges and any other expenses incurred
100% for the benefit of such Member and/or its respective Recipients. For
administrative convenience, at the election of Service Provider each Expense
Allocation Statement may also include amounts owing and payable to or on behalf
of Service Provider under any Property Management Agreement; provided, that
(i) all such amounts owing under any Property Management Agreement shall be
separately and clearly identified as such on such Expense Allocation Statement
and (ii) for the avoidance of doubt, nothing in this Agreement creates any
independent payment obligation with respect to amounts owing and payable under
any Property Management Agreement. At the election of Service Provider, payroll
and related personnel expenses may be invoiced and billed to, and payable by,
the Members more frequently than monthly, as is reasonably required for Service
Provider to meet then-existing payroll obligations.

10.2 Funding Requirements. Within 10 days after receipt of each Expense
Allocation Statement, each Member shall pay all amounts indicated therein as due
to Service Provider in accordance with the payment instructions included in such
Expense Allocation Statement.

10.3 Disputes. If a Member disputes all or any portion of any expense allocated
to such Member as set forth in any Expense Allocation Statement, such Member
shall nonetheless timely pay such disputed amount to Service Provider and,
following such payment, may submit such disputed amount to the Steering
Committee for review and resolution (it being understood that the amount, if
any, of any payment actually paid by such disputing Member that is ultimately
determined by the Steering Committee to have been improperly allocated to such
Member shall be promptly returned by Service Provider to such disputing Member
following the decision by the Steering Committee to such effect).

 

11. AFFIRMATIVE COVENANTS

11.1 Compliance with Laws. The Parties covenant throughout the Term to comply in
all material respects with all Applicable Laws, rules, regulations and orders of
all states, counties, and municipalities in which such Party conducts business,
including any laws, rules, regulations, orders and requests for information of
any Gaming Authorities that may license Service Provider or a Recipient or from
which Service Provider or a Recipient may seek a license. Recipient shall also
follow applicable federal laws, rules, and regulations.

 

26



--------------------------------------------------------------------------------

11.2 Insurance. All Property Owners maintain Insurance Policies and all material
Insurance Policies (i) are in full force and effect and enforceable in
accordance with their terms and (ii) have not been subject to any lapse in
coverage for any material term. As of the date hereof, the Parties agree that
such Insurance Policies will be managed by the Service Provider, either directly
or indirectly through the use of a captive insurance subsidiary. Upon the
request of the Service Provider, each of the Property Owners will provide
commercially reasonable cooperation to the Service Provider in order to afford
the Service Provider the ability to properly maintain the Insurance Policies,
which may include providing access to coverage, carriers and the right to make
claims on behalf of the Property Owners and obtaining letters of credit or other
credit support documentation requested by the Service Provider as may be
necessary to provide a back-to-back letter of credit for the insurance
obligations under the Insurance Policies of each property owned by the Property
Owners, as applicable.

11.3 Property Management Agreements. In the event that any Existing Property
Management Agreement or Future Property Management Agreement is terminated
following the rejection thereof pursuant to Section 365 of the U.S. Bankruptcy
Code (11 U.S.C. Section 101 et. seq., as amended) (the “Bankruptcy Code”) by the
applicable Property Manager, Services Co. or its subsidiaries shall enter into a
new property management agreement with respect to the property applicable to
such Existing Property Management Agreement or Future Property Management
Agreement on substantially similar terms to the applicable Existing Property
Management Agreement or Future Property Management Agreement (such new property
management agreement, the “New Property Management Agreement”).

 

12. REPRESENTATIONS AND WARRANTIES

12.1 Mutual Representations and Warranties.

(a) Each Party represents and warrants that it is duly organized, validly
existing and in good standing under the laws of the state of its organization,
that each Party has full power and authority to enter into this Agreement and
perform its obligations hereunder, and that the officers of such Party who
executed this Agreement on behalf of such Party are in fact officers of such
Party and have been duly authorized by such Party to execute this Agreement on
its behalf.

(b) The execution, delivery and performance by each Party of this Agreement have
been duly authorized by all necessary action on the part of such Party and no
further action or approval is required in order to constitute this Agreement as
the valid and binding obligations of such Party, enforceable in accordance with
its terms.

12.2 Licensor’s Representations and Warranties. Each Licensor represents and
warrants to the applicable Licensee that, to the knowledge of such Licensor:
(a) such Licensor has the full right, power and authority to grant the rights
herein granted to the applicable Licensee for use of the Licensed IP owned by
such Licensor, including the right to license such Licensed IP to the applicable
Licensee in accordance with this Agreement, and by doing so does not violate any
agreement between such Licensor and a third party, or violate, infringe or
misappropriate any Intellectual Property rights or other rights of a third
party; and (b) the applicable Licensee’s use of the applicable Licensed IP owned
by such Licensor, in accordance with the terms and conditions set forth in this
Agreement and the applicable License, shall not violate, infringe or
misappropriate the Intellectual Property rights or other rights (including any
contractual rights) of any third party.

12.3 Service Provider Representations and Warranties. To Service Provider’s
knowledge, all agreements between Service Provider and third parties pursuant to
which Service Provider obtains any Enterprise Services to be provided hereunder
are in full force and effect, and there is no event of material default
thereunder by any party thereto that would materially adversely prevent Service
Provider from providing the Enterprise Services hereunder.

 

27



--------------------------------------------------------------------------------

13. INDEMNIFICATION

13.1 Each (a) Licensee agrees to fully indemnify and hold harmless each
applicable Licensor (and its officers, directors and employees) and (b) Service
Provider agrees to fully indemnify and hold harmless each Recipient (and its
officers, directors and employees), in any case, from and against any and all
liabilities, Claims, causes of action, damages and expenses (including
reasonable and documented attorneys’ fees) (collectively, “Harm”) arising out of
or resulting from: (i) any actual or alleged defects in any of the applicable
Products or other Claim related to any of the applicable Products or the
Materials not included in the applicable Licensed IP, and not covered by
Licensor’s indemnification obligations under Section 13.3 below, to the extent
caused by an act or omission of such Licensee that such Licensee can demonstrate
was not carried out or omitted pursuant to the applicable Licensor’s
instructions; (ii) any actual or alleged infringement, violation or
misappropriation of any Intellectual Property rights, including trade secrets
and rights of privacy and publicity, in connection with the use, disclosure,
manufacture, marketing, promotion, distribution or sale by such Licensee of any
applicable Products or Materials to the extent caused by an act or omission of
such Licensee (other than to the extent arising from the use of the applicable
Licensed IP as permitted hereunder and that such Licensee can demonstrate was
pursuant to the applicable Licensor’s instructions); (iii) such Licensee’s false
or misleading advertising in connection with any of applicable Products or
Materials other than that which such Licensee can demonstrate was pursuant to
the applicable Licensor’s instructions; (iv) any violation by such Licensee of
any Applicable Law, including, without limitation, Gaming Laws, in connection
with the use of the Licensed IP and/or the use, manufacture, marketing,
promotion, distribution, or sale of any applicable Products or Materials other
than that which such Licensee can demonstrate was pursuant to the applicable
Licensor’s instructions; (v) any use of any of the applicable Licensed IP by
such Licensee in a manner not authorized by this Agreement or the applicable
License; (vi) any breach of this Agreement by such Licensee; (vii) any material
damage to the facilities of the Members or the Property Managers caused by
Services Co. Employees; or (viii) the gross negligence or willful misconduct of
Licensee or Service Provider, or any employee, contractor or agent of such
Licensee or Service Provider, except to the extent directly or indirectly caused
by any act or omission of such Licensor or Recipient. In the event that a recall
of any applicable Product or Material is required, ordered or recommended by any
court or government agency or any Applicable Law, for any reason, each Licensee
shall comply with such requirement, order or recommendation and shall bear all
the expenses thereof, unless Licensee can demonstrate such defect was due to the
applicable Licensor’s instructions, in which case, the applicable Licensor shall
bear such expenses.

13.2 The indemnified party under Sections 13.1 and 13.3 shall promptly notify
the indemnifying party of any Claim which may be made against the indemnified
party. Each Licensee and the applicable Licensor shall consult with respect to
the handling of such claim and its resolution; provided, that Licensor shall
have sole control of the defense and settlement of any such claim (provided,
that in connection with License 1, License 2 and License 3, Services Co. will
act on behalf of and at the direction of the applicable Licensor with respect to
the defense and settlement of any such claim), whether initially made against a
Licensor or a Licensee, at such Licensor’s sole expense (subject to such
Licensee’s indemnification obligations, as applicable); provided, that (a) a
Licensee may participate in the defense and settlement with its own counsel at
its expense, and (b) in the event the Claim was made against a Licensee,
Licensor shall not settle such claim without such Licensee’s consent, not to be
unreasonably withheld or delayed, unless the settlement is for a monetary
payment only and admits no fault of such Licensee.

 

28



--------------------------------------------------------------------------------

13.3 Each Licensor and Recipient, as applicable, agree to fully indemnify and
hold harmless each applicable Licensee and the Service Provider, respectively,
from and against any and all Harm arising out of or resulting from: (a) a Claim
by a third party that such Licensee’s use of the applicable Licensed IP as
permitted by this Agreement and the applicable License infringes, violates or
misappropriates the Intellectual Property rights of such third party; (b) any
breach of this Agreement by such Licensor; or (c) the gross negligence or
willful misconduct of Licensor or Recipient, or any employee, contractor or
agent of such Licensor or Recipient, except to the extent directly or indirectly
caused by any act or omission of such Licensee or the Service Provider.

13.4 Limitation on Liability. No Party will be liable for indirect,
consequential, special, exemplary or punitive damages, regardless of the form of
action, whether in contract, tort or otherwise, and even if such Party has been
advised of the possibility of such damages.

 

14. DEFAULT

14.1 Definition. The occurrence of any one or more of the following events which
is not cured within the time permitted shall constitute a default under this
Agreement (hereinafter referred to as an “Event of Default”) as to the Party
failing in the performance or effecting the breaching act.

14.2 Service Provider’s Default. An Event of Default shall exist with respect to
Service Provider if Service Provider shall fail to perform or materially comply
with any of the covenants, agreements, terms or conditions contained in this
Agreement applicable to Service Provider and such failure shall continue for a
period of thirty (30) days after written notice thereof from any Recipient to
Service Provider specifying in reasonable detail the nature of such failure, or,
in the case such failure is of a nature that it cannot, with due diligence and
good faith, be cured within thirty (30) days but can be cured within 120 days,
if Service Provider fails to proceed promptly and with all due diligence and in
good faith to cure the same and thereafter to prosecute the curing of such
failure to completion with all due diligence within ninety (90) days thereafter.
If an Event of Default exists with respect to Service Provider pursuant to this
Section 14.2, the other Parties shall be entitled to the remedies set forth in
Section 16.10.

14.3 Non-Member Recipient’s Default.

(a) An Event of Default shall exist with respect to a Recipient that is not also
a Member if such Recipient shall:

(i) fail to make any monetary payment required under this Agreement, including
any Direct Charges to the applicable third parties on or before the due date
recited herein and such failure continues for five (5) Business Days after
written notice from Service Provider specifying such failure, but only to the
extent that such failure causes a liability or obligation on the part of Service
Provider, or

(ii) fail to perform or materially comply with any of the other covenants,
agreements, terms or conditions contained in this Agreement applicable to such
Recipient and such failure shall continue for a period of thirty (30) days after
written notice thereof from Service Provider to such Recipient specifying in
reasonable detail the nature of such

 

29



--------------------------------------------------------------------------------

failure, or, in the case such failure is of a nature that it cannot, with due
diligence and good faith, be cured within thirty (30) days, if such Recipient
fails to proceed promptly and with all due diligence and in good faith to cure
the same and thereafter to prosecute the curing of such failure to completion
with all due diligence within ninety (90) days thereafter.

(b) If an Event of Default exists with respect to a Recipient that is not also a
Member pursuant to Section 14.3(a)(i), then any monetary payment due shall bear
interest at the prime rate as published from time to time in the Wall Street
Journal (but not higher than the maximum lawful rate) from the date such amount
is due until such amount is paid in full.

(c) If an Event of Default exists with respect to a Recipient that is not also a
Member pursuant to Section 14.3(a)(ii), (i) Service Provider shall be entitled
to the remedies set forth in Section 16.10 and (ii) such Recipient will lose all
rights to receive the Enterprise Services; provided, that, for the avoidance of
doubt, subject to Sections 15.2 and 15.7, such Recipient shall not lose any
rights to which it is entitled as a Licensee hereunder.

14.4 Member Default.

(a) An Event of Default shall exist with respect to a Member if such Member
shall:

(i) fail to make any monetary payment required under this Agreement or the JV
Agreement, including (A) the Initial Capital Contributions, (B) the OpEx
Allocation, (C) except as set forth in Section 6.1(e) of the JV Agreement, the
Baseline CapEx Allocation, (D) except as set forth in Section 6.1(e) of the JV
Agreement, the Special CapEx Allocation, (E) any expenses due or owed by such
Recipient pursuant to Section 5.3 or (F) any Direct Charges to the applicable
third parties, in each case on or before the due date recited herein and such
failure continues for five (5) Business Days after written notice from Service
Provider specifying such failure, but only to the extent that such failure
causes a liability or obligation on the part of Service Provider; or

(ii) fail to perform or materially comply with any of the other covenants,
agreements, terms or conditions contained in this Agreement applicable to such
Member and such failure shall continue for a period of thirty (30) days after
written notice thereof from Service Provider to such Member specifying in
reasonable detail the nature of such failure, or, in the case such failure is of
a nature that it cannot, with due diligence and good faith, be cured within
thirty (30) days, if such Member fails to proceed promptly and with all due
diligence and in good faith to cure the same and thereafter to prosecute the
curing of such failure to completion with all due diligence within ninety
(90) days thereafter.

(b) If an Event of Default exists with respect to a Member pursuant to
Section 14.4(a)(i)(A), or this Agreement is rejected by any Member in connection
with any bankruptcy proceeding, such Member will lose (i) all governance rights
applicable to such Member or such Member’s representative on the Steering
Committee, provided for herein and pursuant to the JV Agreement, and (ii) all
rights as a Recipient to receive the Enterprise Services; provided, that, for
the avoidance of doubt, subject to Sections 15.2 and 15.7, such Member shall not
lose any rights to which it is entitled as a Licensee hereunder.

 

30



--------------------------------------------------------------------------------

(c) If an Event of Default exists with respect to a Member pursuant to
Section 14.4(a)(i)(B), such Member will lose all rights as a Recipient to
receive the Enterprise Services; provided, that, for the avoidance of doubt,
subject to Sections 15.2 and 15.7, such Member shall not lose any rights to
which it is entitled as a Licensee hereunder.

(d) If an Event of Default exists with respect to a Member pursuant to
Section 14.4(a)(i)(C), (i) such Member will lose all governance rights
applicable to such Member or such Member’s representative on the Steering
Committee, provided for herein and pursuant to the JV Agreement, and (ii) where
practicable, the provision of the Enterprise Services to such Member shall not
include use of the product or asset that was the subject to the capital
expenditure not funded by such Member; provided, that, for the avoidance of
doubt, subject to Sections 15.2 and 15.7, such Member shall not lose any rights
to which it is entitled as a Licensee hereunder.

(e) If an Event of Default exists with respect to a Member pursuant to
Section 14.4(a)(i)(D), (i) such Member will lose all governance rights
applicable to such Member or such Member’s representative on the Steering
Committee, provided for herein and pursuant to the JV Agreement, and (ii) where
practicable, the provision of the Enterprise Services to such Member shall not
include use of the product or asset that was the subject to the capital
expenditure not funded by such Member; provided, that, for the avoidance of
doubt, subject to Sections 15.2 and 15.7, such Member shall not lose any rights
to which it is entitled as a Licensee hereunder; provided, further, that if CEOC
does not fund its Special CapEx Allocation pursuant to Section 6.1(e) of the JV
Agreement, this shall not be considered an Event of Default, but where
practicable, the provision of the Enterprise Services to CEOC shall not include
use of the product or asset that was the subject of the capital expenditure not
funded by CEOC.

(f) If an Event of Default exists with respect to a Member pursuant to
Section 14.4(a)(i)(E), Section 14.4(a)(i)(F) or Section 14.4(a)(ii), (i) Service
Provider shall be entitled to the remedies set forth in Section 16.10 and
(ii) such Member will lose all rights as a Recipient to receive the Enterprise
Services; provided, that, for the avoidance of doubt, subject to Sections 15.2
and 15.7, such Member shall not lose any rights to which it is entitled as a
Licensee hereunder.

14.5 Bankruptcy.

(a) An Event of Default shall exist with respect to a Party if such Party:

(i) applies for or consents to the appointment of a receiver, trustee or
liquidator of itself or any of its property;

(ii) makes a general assignment for the benefit of creditors;

(iii) is adjudicated bankrupt or insolvent;

(iv) has filed against it an involuntary bankruptcy petition and (x) such
petition shall continue not dismissed for sixty (60) days or (y) an order
approving such petition shall have been entered; or

(v) files a voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors, takes advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law, or admits the material allegations of a petition filed against
it in any proceedings under any such law;

 

31



--------------------------------------------------------------------------------

provided, however, that the transactions contemplated by the CEOC Restructuring
shall not constitute an Event of Default under this Section 14.5.

14.6 Delays and Omissions. No delay or omission as to the exercise of any right
or power accruing upon any Event of Default shall impair the non-defaulting
party’s exercise of any right or power or shall be construed to be a waiver of
any Event of Default or acquiescence therein.

 

15. TERM; BREACH; REMEDIES; EFFECT OF TERMINATION

15.1 The term of this Agreement shall commence on the date hereof and shall
continue in full force and effect in perpetuity unless terminated as provided
herein (the “Term”); provided, that the term of each License shall commence on
the date hereof and shall continue for the duration of the applicable License
Term.

15.2 Other than with respect to a breach of Section 4.1(a) by a Licensee, which
shall be governed by Section 4.2, if a Licensee’s use of the Trademarks included
in the Licensed IP does not meet the quality control standards set forth in this
Agreement or if a Licensee otherwise materially breaches any terms of this
Agreement (but solely with respect to those terms applicable to such Licensee in
its capacity as a Licensee hereunder), then the applicable Licensee shall remedy
such breach to the reasonable satisfaction of the applicable Licensor within
thirty (30) days of the delivery of written notice of such breach by the
Licensor to the Licensee, which cure period shall be extended for an additional
thirty (30) days if the breach is curable and the applicable Licensee is
diligently attempting to cure such breach. If at the end of the period following
the applicable Licensee’s receipt of written notice of such breach (or, in the
case of Section 4.2, at the end of the fifteen (15) day period following the
applicable Licensee’s receipt of written notice of failure to make corrections
to any material non-compliance), the Licensee has failed to remedy such breach
to the reasonable satisfaction of the Licensor, then the Licensor may
immediately seek preliminary or permanent injunctive relief against the
Licensee. If injunctive relief is granted in favor of the Licensor pursuant to
this Section 15.2, the Licensor shall be entitled to recover its reasonable
attorneys’ fees, costs, and expenses of litigation incurred in connection with
seeking such injunctive relief. The rights of each Licensor set forth in this
Section 15.2 are in addition to any other legal or equitable remedy that the
Licensor may be entitled to seek in respect of quality deficiencies or other
material breaches of this Agreement.

15.3 Each Licensor shall have the right to terminate this Agreement with respect
to a Licensee immediately upon written notice to such Licensee in the event such
Licensee violates or is notified by Gaming Authority that it is violating any
Gaming Laws, or the ongoing existence of this Agreement might cause any Party to
be in violation of any Gaming Laws.

15.4 [Intentionally deleted.]

15.5 Except as otherwise provided herein, this Agreement may not be terminated
without the prior written consent of all the Parties hereto.

 

32



--------------------------------------------------------------------------------

15.6 Upon the termination or expiration of any License as provided pursuant to
this Agreement, the applicable Licensee shall no longer be licensed to use any
of the applicable Licensed IP and shall discontinue all use of such Licensed IP
within twelve (12) months (the “Transition Period”) following the termination or
expiration of the applicable License. All applicable Products and Materials in
such Licensee’s possession or control at the time of termination or expiration
of the Transition Period for the applicable License shall be delivered to the
applicable Licensor or, at such Licensor’s instruction, destroyed. Upon the
applicable Licensor’s request, all signage and fixtures bearing the Trademarks
included in the Licensed IP must be removed by the applicable Licensee prior to
the expiration of the Transition Period and delivered to the applicable Licensor
or, at such Licensor’s instruction, destroyed.

15.7 Each Licensee acknowledges and agrees that any unauthorized use of the
applicable Licensed IP by such Licensee may result in irreparable harm to the
applicable Licensor for which remedies other than injunctive relief may be
inadequate, and that the applicable Licensor may be entitled to receive from a
court of competent jurisdiction injunctive or other equitable relief to restrain
such unauthorized acts in addition to other appropriate remedies.

15.8 If this Agreement is terminated pursuant to this Article 15, it shall
become void and of no further force and effect, except that Articles 1, 4, 6, 7,
13, 16 and this Section 15.8 shall survive the expiration or any termination of
this Agreement.

 

16. MISCELLANEOUS PROVISIONS

16.1 In all transactions regarding any Products and Materials, each applicable
Licensee shall assume sole responsibility for any commitments, obligations or
representations made by it in connection with the use, manufacture, advertising,
marketing, promotion, publicity, distribution, offer for sale and sale thereof
and such Licensee represents and warrants to the applicable Licensor that such
Licensor shall have no liability to such Licensee or third parties with respect
to any such Products or Materials manufactured, advertised, distributed,
marketed, promoted, published, offered for sale or sold by or for such Licensee
or its customers.

16.2 Except as expressly set forth to the contrary in this Agreement, all
notices, requests or consents provided for or required to be given hereunder
shall be in writing and shall be deemed to be duly given if personally delivered
or mailed by certified mail, return receipt requested, or nationally recognized
overnight delivery service with proof of receipt maintained, at the following
addresses (or any other address that any such Party may designate by written
notice to the other Parties):

(a) if to Service Provider, at:

Caesars Enterprise Services, LLC

One Caesars Palace Drive

Las Vegas, Nevada 89109

Facsimile: (702) 407-6418

Attention: General Counsel

(b) If to CEOC, at:

Caesars Entertainment Operating Company, Inc.

One Caesars Palace Drive

Las Vegas, Nevada 89109

Facsimile: (702) 407-6418

Attention: General Counsel

 

33



--------------------------------------------------------------------------------

(c) If to CERP, at:

Caesars Entertainment Resort Properties LLC

c/o Caesars Entertainment Corporation

One Caesars Palace Drive

Las Vegas, Nevada 89109

Facsimile: (702) 407-6418

Attention: General Counsel

(d) If to CGPH, at:

Caesars Growth Properties Holdings, LLC

c/o Caesars Entertainment Company

One Caesars Palace Drive

Las Vegas, Nevada 89109

Facsimile: (702) 888-1853

Attention: General Counsel

(e) If to any other Recipient, at such Recipient’s address as provided to
Service Provider.

Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by certified mail, be deemed received upon the
earlier of actual receipt thereof or five (5) Business Days after the date of
deposit in the United States mail, as the case may be; and shall, if delivered
by nationally recognized overnight delivery service, be deemed received the
first Business Day after the date of deposit with the delivery service. Whenever
any notice is required to be given by Applicable Law or this Agreement, a
written waiver thereof, signed by the Person entitled to notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

16.3 This Agreement, the JV Agreement, the Property Management Agreements and
the CPLV Trademark License constitute the entire agreement between the Parties
hereto pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties, pertaining to such subject matter. There are no
warranties, representations or agreements, express or implied, between the
Parties in connection with the subject matter hereof except as may be
specifically set forth herein or therein. No amendment, supplement, modification
or waiver of this Agreement shall be binding unless it is set forth in a written
document signed by all the Parties; provided, however, that upon the acquisition
or development by Services Co. or any Member of any new property, or in
connection with any transaction in which a property owned by a Member remains
managed by an Affiliate of CEC but the ownership structure of such property is
modified (including a transaction pursuant to which a third party acquires the
real property interest in such property and leases back such property to the
relevant Member or any of its Affiliates) that, in any of the foregoing cases,
would involve the use of any System-wide IP, subject to compliance with
Section 8.3 of the JV Agreement, the officers of Services Co. may update
Exhibits A, D, F, H, I, J, K and L solely to reflect such acquisition,
development or transaction during the Term without obtaining the signature of
the Parties so long as

 

34



--------------------------------------------------------------------------------

copies of all such updates are distributed to all Parties and the affected Party
does not object to such amendments within 10 days of receipt of such revised
Exhibits. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision (whether or not similar) nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided in a written document signed by all the Parties.

16.4 Except as otherwise expressly set forth herein, no Party may assign or
sublicense this Agreement or any License under which it is a Licensor or
Licensee, or pledge as security or otherwise grant any interest of any kind or
nature in or to this Agreement or its applicable licenses granted hereunder, to
any third party without the express written consent of the other Parties hereto;
provided, that in the event a Licensee should become a debtor in any case under
the Bankruptcy Code, each applicable Licensee shall have the right to assume, or
to assume and assign to a permitted assignee under this Section 16.4, such
Licensee’s rights under, and the Licenses granted to such Licensee pursuant to,
this Agreement in accordance with Bankruptcy Code Section 365, and each
applicable Licensor shall and hereby does consent to assumption or assumption
and assignment of such Licensee’s rights under, and the Licenses granted to such
Licensee pursuant to, this Agreement under Bankruptcy Code Section 365(c)(1)(B),
waive its rights to invoke Bankruptcy Code Section 365(c)(1), and acknowledge
that it will be estopped to argue that such Licensor’s consent and waiver
hereunder are unenforceable. For purposes of this Agreement, an “assignment”
shall include the sale of all or substantially all of the stock, assets or
voting control of a Licensee, any corporate reorganization of a Licensee, or any
other transfer under an operation of law (each, a “Change of Control”);
provided, however, that notwithstanding the foregoing, the consummation of the
CEOC Restructuring and any transactions contemplated thereby (including the
merger of CEOC with and into CEOC, LLC, a Delaware limited liability company, on
or about the date hereof, with CEOC, LLC as the surviving entity of such merger
and acceding to all of the rights and obligations of CEOC hereunder) shall not
constitute an “assignment” or “Change of Control” for purposes of this
Agreement. Notwithstanding the foregoing, (a) CGPH, any CGPH Property Owner or
other CGPH subsidiary, CERP, any CERP Property Owner or any other CERP
subsidiary, CEOC or any CEOC subsidiary may assign its right, title and interest
in this Agreement in connection with (i) a financing; or (ii) a transfer of all
of the real property interests owned by it (together with the casino and related
facilities located thereon), in each case, provided the assignee or transferee
(including any direct or indirect equity owner thereof) is not (x) a competitor
of CEC engaged in the gaming business, or (y) generally recognized in the
community as being a person of ill repute or who has or is reasonably believed
to have an adverse reputation or character, in either case, which is more likely
than not to have a material adverse effect on the other Parties or any of their
Affiliates or make such Person unsuitable under Applicable Law to hold a gaming
license or to be associated with a gaming licensee or otherwise jeopardizes any
of the Parties’ or their Affiliates’ gaming licenses, (b) any CGPH Property
Manager, CERP Property Manager or CEOC Property Manager may assign its right
title and interest in and to this Agreement, without the consent of the other
Parties, to (i) any Affiliate of such CGPH Property Manager, CERP Property
Manager or CEOC Property Manager that is directly or indirectly wholly-owned by
CEC, and (ii) in connection with a Change of Control of CEC; provided, that
neither the new control party(ies) or the proposed transferee (as applicable)
nor any of such party’s direct or indirect equity owners is generally recognized
in the community as being a person of ill repute or who has or is reasonably
believed to have an adverse reputation or character, in either case, which is
more likely than not to have a material adverse effect on the other Parties or
any of their Affiliates or make such Person unsuitable under Applicable Law to
hold a gaming license or to be associated with a gaming licensee or otherwise
jeopardizes any of the Parties’ or their Affiliates’ gaming licenses, and
(c) any merger, amalgamation, consolidation or transfer, distribution or
disposition of equity interests or Change of Control of Services Co. or any
other Party hereto that results in Services Co. or such other Party hereto, as
applicable, becoming a direct or indirect Subsidiary of CEC shall not require
the prior consent of any other Party hereto.

 

35



--------------------------------------------------------------------------------

16.5 The Parties expressly acknowledge and agree that the subject matter of this
Agreement, including the rights licensed to each Party hereunder, are unique and
irreplaceable, and that the loss thereof cannot adequately be remedied by an
award of monetary compensation or damages. In the event that this Agreement or
the licenses granted hereunder should ever become subject to United States
bankruptcy proceedings, all rights and licenses granted pursuant to this
Agreement are, and shall otherwise be deemed to be, licenses of rights to and
respecting “intellectual property” and “embodiment[s]” of “intellectual
property” for purposes of Section 365(n) and as defined in Section 101(35A) or
Chapter 11 of the Bankruptcy Code, and to the extent necessary to preserve the
rights of each Party hereunder, including the license rights herein granted to
such Party, this Section 16.5 shall be treated as supplementary to this
Agreement pursuant to Section 365(n) of the Bankruptcy Code. Each of the
Licensees may elect to retain and fully exercise all of its rights and elections
under Section 365(n) of the Bankruptcy Code, including its retention of all its
rights as a licensee hereunder, notwithstanding the rejection of this Agreement
by any other Party as debtor in possession, or a trustee or similar functionary
in bankruptcy acting on behalf of a debtor’s estate. In the event that any
proceeding shall be instituted by or against any of the Parties (or any
Affiliate of any such Party) seeking to adjudicate it bankrupt, or insolvent, or
seeking liquidation, winding up, insolvency or reorganization, or relief of
debtors, or seeking an entry of an order of relief, or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property or it shall take any action to authorize any of the foregoing
actions (each a “Bankruptcy Event”), each Licensee, in the case of a Bankruptcy
Event of any Licensor, and each Licensor, in the case of a Bankruptcy Event of
any Licensee, shall have the right to retain and enforce its rights under this
Agreement (including this Section 16.5) as provided under Section 365(n) of the
Bankruptcy Code.

16.6 This Agreement shall be deemed executed and delivered within the State of
Nevada, is made in contemplation of its interpretation and effect being
construed in accordance with the laws of said State applicable to contracts
fully executed and performed in said State, and it is expressly agreed that it
shall be construed in accordance with the laws of the State of Nevada without
giving effect to the principles of the conflicts of laws. All litigation arising
out of or relating to this Agreement shall be brought in the federal or state
courts of Nevada and the Parties consent to jurisdiction therein.
Notwithstanding the foregoing, in the event of Foreclosure, all litigation
arising out of or relating to this Agreement shall be brought in the federal or
state courts of the Borough of Manhattan, The City of New York and appellate
courts from any thereof, and the Parties consent to jurisdiction therein.

16.7 The headings and captions contained in this Agreement are for convenience
of reference only and in no way define, limit or describe the scope or intent of
this Agreement or in any way affect this Agreement. Unless the context requires
otherwise: (a) pronouns in the masculine, feminine, and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa; (b) the term “including” shall
be construed to be expansive rather than limiting in nature and to mean
“including, without limitation;” (c) references to Articles and Sections refer
to Articles and Sections of this Agreement; (d) whenever in this Agreement a
Person is permitted or required to make a decision or take an action or omit to
take an action (x) in its “discretion” or “discretion” or under a similar grant
of authority or latitude, or without an express standard, such Person will be
entitled to consider such interests and factors, including its own interests, as
it desires, and will have no duty or obligation to consider any other interests
or factors affecting the Company or any other Person, or (y) with an express
standard of

 

36



--------------------------------------------------------------------------------

behavior (including, without limitation, standards such as “reasonable” or “good
faith”), then the Person will comply with such express standard and will not be
subject to any other or different standard; (e) the words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole, including the Exhibits and Schedules attached hereto,
and not to any particular subdivision unless expressly so limited; and
(f) references to Exhibits and Schedules are to the items identified separately
in writing by the parties hereto as the described Exhibits or Schedules attached
to this Agreement, each of which is hereby incorporated herein and made a part
hereof for all purposes as if set forth in full herein. All references to
“dollars” and “$” shall refer to United States Dollars.

16.8 This Agreement may be executed in one or more counterparts, including via
facsimile or any other electronic transmission, each of which when executed and
delivered shall be deemed an original, but all of which together will constitute
one and the same instrument.

16.9 The Propco Property Owners and the Opco Claimholders shall (a) be express
beneficiaries of CEOC’s rights and benefits under this Agreement, including with
respect to any (i) Intellectual Property (including CEOC Property Specific IP,
Licensed IP and System-wide IP), (ii) Guest Data (including Property Specific
Guest Data and CPLV Guest Data), and (iii) Enterprise Services, owned by or
licensed to CEOC, in each case for use by or in connection with, or otherwise
related to, the CPLV Managed Facility or the CEOC Managed Facilities owned by
such Propco Property Owners and leased to CEOC or any of its subsidiaries, and
(b) have the right to exercise against Services Co. and its subsidiaries any
rights and remedies available to each of CEOC, at law or in equity (including,
for the avoidance of doubt, any remedies described in (Section 16.10), and all
such rights shall be cumulative. Further, it is understood and agreed that
secured parties under financings entered into by either CERP or CGPH (or any of
their subsidiaries) may request or be entitled to comparable third party
beneficiary rights with respect to CERP’s and CGPH’s rights (or their
subsidiaries’ rights) under this Agreement. Such third party beneficiary rights
may be granted to such secured parties without requiring the consent of any
Party to this Agreement (or any of such Party’s lenders or secured parties).

16.10 Each Party acknowledges that the other Parties would be damaged
irreparably and would have no adequate remedy at law if any provision of this
Agreement is not performed in accordance with its specific terms or otherwise is
breached. Accordingly, each Party agrees that the other Parties will be entitled
to an injunction to prevent any breach of any provision of this Agreement and to
enforce specifically any provision of this Agreement, in addition to any other
remedy to which they may be entitled and without having to prove the inadequacy
of any other remedy they may have at law or in equity and without being required
to post bond or other security.

16.11 This Agreement is intended to be, and shall be, valid, binding and
enforceable as a private contract between the Parties as of the Effective Date;
provided, however, that this Agreement shall, nevertheless remain subject to the
approval of the Gaming Authorities, to the extent required by Applicable Laws,
and this Agreement shall not be effective and shall not be modified or amended
without the approval of the Gaming Authorities, to the extent required by
applicable Legal Requirements.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties, intending to be legally bound thereby, have
executed this Agreement as of the date first written above.

 

CAESARS ENTERPRISE SERVICES, LLC

By:   /s/ Eric Hession   Name: Eric Hession   Title:   Chief Financial Officer

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED OMNIBUS LICENSE AND ENTERPRISE
SERVICES AGREEMENT

 



--------------------------------------------------------------------------------

CAESARS ENTERTAINMENT OPERATING COMPANY, INC.

By:   /s/ John Payne   Name: John Payne   Title:   President

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED OMNIBUS LICENSE AND ENTERPRISE
SERVICES AGREEMENT

 



--------------------------------------------------------------------------------

CAESARS ENTERTAINMENT RESORT PROPERTIES LLC

By:   /s/ Eric Hession   Name: Eric Hession   Title:   Treasurer

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED OMNIBUS LICENSE AND ENTERPRISE
SERVICES AGREEMENT

 



--------------------------------------------------------------------------------

CAESARS GROWTH PROPERTIES HOLDINGS, LLC

By:   Caesars Growth Properties Parent, LLC, its sole member By:   Caesars
Growth Partners, LLC, its sole member By:   Caesars Entertainment Corporation,
its managing member

By:   /s/ Eric Hession Name:   Eric Hession Title:   Treasurer

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED OMNIBUS LICENSE AND ENTERPRISE
SERVICES AGREEMENT

 



--------------------------------------------------------------------------------

CAESARS LICENSE COMPANY, LLC

By:   /s/ Randall Eisenberg   Name: Randall Eisenberg   Title:   Chief
Restructuring Officer

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED OMNIBUS LICENSE AND ENTERPRISE
SERVICES AGREEMENT

 



--------------------------------------------------------------------------------

CAESARS WORLD LLC

By:   /s/ Randall Eisenberg   Name: Randall Eisenberg   Title:   Chief
Restructuring Officer

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED OMNIBUS LICENSE AND ENTERPRISE
SERVICES AGREEMENT

 